UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No.1 to) (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended JUNE30, 2007 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number:000-13091 WASHINGTONTRUSTBANCORP,INC. (Exact name of registrant as specified in its charter) RHODE ISLAND 05-0404671 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 23 BROAD STREET WESTERLY, RHODE ISLAND 02891 (Address of principal executive offices) (Zip Code) (401) 348-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filerxNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesxNo The number of shares of common stock of the registrant outstanding as of July31, 2007 was 13,304,518. Table of Contents EXPLANATORY NOTE We are filing this Amendment No.1 to our Quarterly Report on Form 10-Q/A for the quarter ended June30, 2007, originally filed with the Securities and Exchange Commission (the “SEC”) on August8, 2007 (the “Original Filing”), to restate our consolidated financial statements as of June30, 2007 and for the three and six months ended June30, 2007.Please refer to Note1 of our consolidated financial statements for additional information relating to the restatement of our consolidated financial statements. On October30, 2007, we announced that we identified accounting errors related to sales of certain heldtomaturity investment securities conducted in the second quarter of 2007.Based on our assessment of the provisions of Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Liabilities” (“SFAS No.159”), on April12, 2007 we had decided to implement early adoption of SFAS No.159.In connection with this, we selected the fair value option for certain U.S. Government sponsored agency and mortgage-backed securities with lower coupons and slower prepayment characteristics in the held to maturity portfolio totaling approximately $61.9million.A portfolio restructuring plan was also undertaken to reduce interest rate risk and improve net interest margin, which included the sale of these securities.On Friday April13,2007 we executed sale trades for these held to maturity securities.At the time of the sales transactions the historical amortized cost basis of the sold securities exceeded the total sales price by $1.7million.On Monday April16,2007 additional information became available regarding clarifications of the interpretation of the application of SFAS No.159 by applicable regulatory and accounting industry bodies that led us to conclude that the application of SFAS No.159 to our transactions might be inconsistent with the intent and spirit of SFAS No.159.Consequently, we decided not to early-adopt SFAS No.159. In connection with that decision, we were able to promptly execute purchase trade transactions for the identical securities prior to the sales settlement date for approximately $49.9million of the $61.9million total, with the intent that, in substance, the sale transaction would be offset for these securities.The reacquired securities were retained in the held to maturity portfolio at the original pre-sale amortized cost and a $1.4million loss on the sale of the reacquired securities was not recognized.The sale and reacquisition of the $49.9million in held to maturity securities as well as certain other investing and financing transactions conducted in connection with the portfolio restructuring strategy were similarly treated in an offset manner and these transaction amounts were incorrectly omitted from the consolidated statement of cash flows for the period ended June30,2007; the correction for these other investing and financing transactions had no effect on net income.For the reacquired securities, the reacquisition price exceeded the selling price by $153thousand and an expense of this amount was recognized in other noninterest expense in the second quarter of 2007.Also in the second quarter of 2007, a realized securities loss in the amount of $261thousand was recognized on the securities that were sold but not reacquired.We discussed the accounting treatment described above with KPMG LLP, our independent registered public accounting firm, in connection with its quarterly review process. Based on a recent review of these transactions, in consultation with KPMG, we have determined that the offsetting of the April13,2007 sales and subsequent reacquisition of identical securities was incorrect and that the sale transactions should have been recognized with a $1.4million realized securities loss and corresponding reduction in the carrying value of the reacquired securities. Also, we have determined that the remaining held to maturity portfolio should have been reclassified to the available for sale category.This reclassification has been recognized as of April13, 2007.Accordingly, the effect on the June30, 2007 consolidated balance sheet was to reclassify the portfolio of heldtomaturity securities to the availableforsale category, which resulted in a $1.6million reduction in shareholders’ equity.We will not be able to classify securities in the held to maturity category for a period of two years from the April13, 2007 sales date as a result of this action. The correction to reduce the cost basis of the reacquired securities results in a change to the accretion of discount for these securities, which is recognized in interest income until their maturity dates.The resulting additional amount of accretion income recognized on these securities was $79thousand in each of the quarters ended June30, 2007 and September30, 2007. For the quarter ended June30,2007, the accounting corrections for these transactions, including recognition of the realized loss on the sales transactions and other related changes, result in an after-tax reduction in net income of Table of Contents $828thousand, or 6cents per diluted share, from $6.3million, or 46cents per diluted share, to $5.5million, or 40cents per diluted share.For the six-month period ended June30,2007 the accounting corrections result in a reduction in net income from $12.3million, or 90cents per diluted share, to $11.5million, or 84cents per diluted share. On October24, 2007, management, in consultation with KPMG, concluded that the Corporation’s interim financial statements for the period ended June30, 2007 should be restated and that the Corporation’s financial statements for the quarter ended June30, 2007 should no longer be relied upon.The Audit Committee of our Board of Directors has thoroughly reviewed this matter and, on October26, 2007, approved management’s conclusion. This Form 10-Q/A does not reflect events occurring after the filing of the Original Filing on August8, 2007 or modify or update those disclosures affected by subsequent events or discoveries.Information not affected by this disclosure is unchanged and reflects the disclosures made at the time of the Original Filing on August8, 2007.Accordingly, this Form 10-Q/A should be read in conjunction with our filings that we have made with the SEC subsequent to the filing of the Original Filing, which include our Current Reports on Form 8-K. We have amended disclosures presented in the Original Filing as required to reflect the matters described above and accordingly, have amended only the following items: · Part I—Item 1—Financial Statements · Part I—Item 2—Management’s Discussion and Analysis of Financial Condition and Results of Operations · Part I—Item 3—Quantitative and Qualitative Disclosures About Market Risk · Part II—Item 6—Exhibits The other items of the Original Filing have not been amended and, accordingly, have not been repeated in this Form 10-Q/A. In addition, in accordance with applicable SEC rules, this Form 10-Q/A includes updated certifications from our chief executive officer and chief financial officer as Exhibits 31.1, 31.2, 32.1 and 32.2. Table of Contents FORM 10-Q/A WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES For the Quarter Ended June30, 2007 TABLE OF CONTENTS Page Number PART I.Financial Information Item 1. Financial Statements Consolidated Balance Sheets June30, 2007 (as restated) and December 31, 2006 3 Consolidated Statements of Income Three and Six Months Ended June30, 2007 (as restated) and 2006 4 Consolidated Statements of Cash Flows Six Months Ended June30, 2007 (as restated) and 2006 5 Condensed Notes to Consolidated Financial Statements 7 Report of Independent Registered Public Accounting Firm 24 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 PART II.Other Information Item 6. Exhibits 39 Signatures 40 Exhibit 15.1 Letter re: Unaudited Interim Financial Information Exhbit 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhbit 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 -2- Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars in thousands) CONSOLIDATED BALANCE SHEETS (Unaudited) As Restated June30, December31, 2007 2006 Assets: Cash and due from banks $ 36,942 $ 54,337 Federal funds sold 19,175 16,425 Other short-term investments 1,899 1,147 Mortgage loans held for sale 4,132 2,148 Securities: Available for sale, at fair value; amortized cost $683,104 in 2007 and $525,966 in 2006 676,204 526,396 Held to maturity, at cost; fair value $175,369 in 2006 – 177,455 Total securities 676,204 703,851 Federal Home Loan Bank stock, at cost 28,727 28,727 Loans: Commercial and other 622,988 587,397 Residential real estate 583,392 588,671 Consumer 282,794 283,918 Total loans 1,489,174 1,459,986 Less allowance for loan losses 19,327 18,894 Net loans 1,469,847 1,441,092 Premises and equipment, net 26,293 24,307 Accrued interest receivable 11,145 11,268 Investment in bank-owned life insurance 40,560 39,770 Goodwill 44,558 44,558 Identifiable intangible assets, net 12,100 12,816 Other assets 22,300 18,719 Total assets $ 2,393,882 $ 2,399,165 Liabilities: Deposits: Demand deposits $ 177,210 $ 186,533 NOW accounts 174,715 175,479 Money market accounts 290,046 286,998 Savings accounts 196,105 205,998 Time deposits 831,013 822,989 Total deposits 1,669,089 1,677,997 Dividends payable 2,667 2,556 Federal Home Loan Bank advances 468,827 474,561 Junior subordinated debentures 22,681 22,681 Other borrowings 27,574 14,684 Accrued expenses and other liabilities 31,856 33,630 Total liabilities 2,222,694 2,226,109 Shareholders’ Equity: Common stock of $.0625 par value; authorized 30,000,000 shares; issued 13,492,110 in 2007 and 2006 843 843 Paid-in capital 35,734 35,893 Retained earnings 147,657 141,548 Accumulated other comprehensive loss (8,109 ) (3,515 ) Treasury stock, at cost; 186,972 shares in 2007 and 62,432 shares in 2006 (4,937 ) (1,713 ) Total shareholders’ equity 171,188 173,056 Total liabilities and shareholders’ equity $ 2,393,882 $ 2,399,165 The accompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars and shares in thousands, CONSOLIDATED STATEMENTS OF INCOME (Unaudited) except per share amounts) Three Months Six Months As Restated As Restated Periods ended June30, 2007 2006 2007 2006 Interest income: Interest and fees on loans $ 24,414 $ 23,130 $ 48,348 $ 45,027 Interest on securities: Taxable 7,839 8,648 15,631 17,060 Nontaxable 759 371 1,427 699 Dividends on corporate stock and Federal Home Loan Bank stock 685 249 1,403 926 Interest on federal funds sold and other short-term investments 184 150 375 265 Total interest income 33,881 32,548 67,184 63,977 Interest expense: Deposits 13,215 11,161 26,192 21,399 Federal Home Loan Bank advances 5,112 5,745 10,080 11,104 Junior subordinated debentures 338 338 676 676 Other 289 87 439 166 Total interest expense 18,954 17,331 37,387 33,345 Net interest income 14,927 15,217 29,797 30,632 Provision for loan losses 300 300 600 600 Net interest income after provision for loan losses 14,627 14,917 29,197 30,032 Noninterest income: Wealth management services: Trust and investment advisory fees 5,252 4,682 10,290 9,309 Mutual fund fees 1,352 1,214 2,614 2,344 Financial planning, commissions and other service fees 889 841 1,459 1,524 Wealth management services 7,493 6,737 14,363 13,177 Service charges on deposit accounts 1,220 1,236 2,345 2,355 Merchant processing fees 1,829 1,656 3,033 2,703 Income from bank-owned life insurance 399 346 790 625 Net gains on loan sales and commissions on loans originated for others 510 336 774 612 Net realized (losses) gains on securities (700 ) 765 336 824 Other income 372 371 730 671 Total noninterest income 11,123 11,447 22,371 20,967 Noninterest expense: Salaries and employee benefits 10,285 9,830 20,097 19,449 Net occupancy 1,038 1,018 2,055 1,972 Equipment 861 881 1,693 1,680 Merchant processing costs 1,558 1,407 2,577 2,294 Outsourced services 535 496 1,054 1,014 Advertising and promotion 572 681 1,001 1,118 Legal, audit and professional fees 404 403 854 779 Amortization of intangibles 348 406 716 811 Debt prepayment penalties - – 1,067 – Other 2,159 2,158 3,755 3,867 Total noninterest expense 17,760 17,280 34,869 32,984 Income before income taxes 7,990 9,084 16,699 18,015 Income tax expense 2,508 2,907 5,242 5,765 Net income $ 5,482 $ 6,177 $ 11,457 $ 12,250 Weighted average shares outstanding - basic 13,339.6 13,419.9 13,375.7 13,403.4 Weighted average shares outstanding - diluted 13,616.4 13,703.2 13,667.6 13,699.6 Per share information: Basic earnings per share $ 0.41 $ 0.46 $ 0.86 $ 0.91 Diluted earnings per share $ 0.40 $ 0.45 $ 0.84 $ 0.89 Cash dividends declared per share $ 0.20 $ 0.19 $ 0.40 $ 0.38 The accompanying notes are an integral part of these consolidated financial statements. -4- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars in thousands) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) As Restated Six months ended June30, 2007 2006 Cash flows from operating activities: Net income $ 11,457 $ 12,250 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 600 600 Depreciation of premises and equipment 1,464 1,513 Loss on disposal of premises and equipment 23 – Net amortization of premium and discount 354 791 Net amortization of intangibles 716 811 Share-based compensation 323 360 Non-cash charitable contribution 520 513 Earnings from bank-owned life insurance (790 ) (625 ) Net gains on loan sales (774 ) (612 ) Net realized gains on sales of securities (336 ) (824 ) Proceeds from sales of loans 28,293 18,208 Loans originated for sale (29,811 ) (18,646 ) Decrease (increase) in accrued interest receivable, excluding purchased interest 137 (51 ) Increase in other assets (987 ) (1,562 ) (Decrease) increase in accrued expenses and other liabilities (1,635 ) 42 Other, net (2 ) 8 Net cash provided by operating activities 9,552 12,776 Cash flows from investing activities: Purchases of: Mortgage-backed securities available for sale (113,649 ) (23,854 ) Other investment securities available for sale (33,896 ) (41,868 ) Other investment securities held to maturity (12,882 ) (12,526 ) Proceeds from sale of: Mortgage-backed securities available for sale 47,938 – Other investment securities available for sale 9,438 706 Mortgage-backed securities held to maturity 38,501 – Other investment securities held to maturity 21,698 – Maturities and principal payments of: Mortgage-backed securities available for sale 32,583 49,168 Other investment securities available for sale 6,432 – Mortgage-backed securities held to maturity 3,191 8,965 Other investment securities held to maturity 20,490 7,685 Remittance of Federal Home Loan Bank stock – 1,051 Net increase in loans (24,880 ) (8,016 ) Purchases of loans, including purchased interest (4,265 ) (21,592 ) Purchases of premises and equipment (3,473 ) (2,037 ) Purchases of bank-owned life insurance – (8,000 ) Payment of deferred acquisition obligation (6,720 ) – Net cash used in investing activities (19,494 ) (50,318 ) Cash flows from financing activities: Net (decrease) increase in deposits (8,908 ) 31,541 Net increase (decrease) in other borrowings 19,610 (2,601 ) Proceeds from Federal Home Loan Bank advances 391,719 338,104 Repayment of Federal Home Loan Bank advances (397,433 ) (339,814 ) Purchases of treasury stock, including deferred compensation plan activity (4,264 ) (91 ) Proceeds from the issuance of common stock under dividend reinvestment plan – 610 Proceeds from the exercise of share options 320 523 Tax benefit from share option exercises 242 241 Cash dividends paid (5,237 ) (4,959 ) Net cash (used in) provided by financing activities (3,951 ) 23,554 Net decrease in cash and cash equivalents (13,893 ) (13,988 ) Cash and cash equivalents at beginning of year 71,909 66,163 Cash and cash equivalents at end of period $ 58,016 $ 52,175 The accompanying notes are an integral part of these consolidated financial statements. -5- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars in thousands) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) As Restated Six months ended June30, 2007 2006 Noncash Investing and Financing Activities: Loans charged off $ 370 $ 151 Held to maturity securities transferred to available for sale 162,997 – Supplemental Disclosures: Interest payments 37,588 32,588 Income tax payments 6,309 6,400 The accompanying notes are an integral part of these consolidated financial statements. -6- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS General Washington Trust Bancorp, Inc. (the “Bancorp”) is a publicly-owned registered bank holding company and financial holding company.The Bancorp owns all of the outstanding common stock of The Washington Trust Company (the “Bank”), a Rhode Island chartered commercial bank founded in 1800.Through its subsidiaries, the Bancorp offers a complete product line of financial services to individuals and businesses including commercial, residential and consumer lending, retail and commercial deposit products, and wealth management services through its branch offices in Rhode Island, Massachusetts and southeastern Connecticut, ATMs, and its Internet web site (www.washtrust.com). (1) Basis of Presentation The consolidated financial statements include the accounts of the Bancorp and its subsidiaries (collectively, the “Corporation” or “Washington Trust”).All significant intercompany transactions have been eliminated.Certain prior year amounts have been reclassified to conform to the current year classification.Such reclassifications have no effect on previously reported net income or shareholders’ equity. The accounting and reporting policies of the Corporation conform to U.S. generally accepted accounting principles (“GAAP”) and to general practices of the banking industry.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to near-term change are the determination of the allowance for loan losses and tax estimates. In the opinion of management, the accompanying consolidated financial statements reflect all adjustments (consisting of normal recurring adjustments) and disclosures necessary to present fairly the Corporation’s financial position as of June30, 2007 and December31, 2006, respectively, and the results of operations and cash flows for the interim periods presented.Interim results are not necessarily reflective of the results of the entire year.The unaudited consolidated financial statements of the Corporation presented herein have been prepared pursuant to the rules of the Securities and Exchange Commission (“SEC”) for quarterly reports on Form 10-Q and do not include all of the information and note disclosures required by GAAP.The accompanying consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in Washington Trust’s Annual Report on Form 10-K for the year ended December31, 2006. In the Corporation’s quarterly report on Form 10-Q for the quarter ended March31, 2007, a $6.7million deferred acquisition obligation payment was misclassified as a financing activity, in the line item “Net increase in other borrowings,” in the Consolidated Statements of Cash Flows.The Consolidated Statement of Cash Flows for the six months ended June30, 2007 has been corrected to properly report this first quarter payment as an investing activity, in the line item “Payment of deferred acquisition obligation.” The following table presents the impact of the misclassification on the Consolidated Statements of Cash Flows for the three months ended March31, 2007: (Dollars in thousands) Three Months ended March 31, 2007 As Reported Reclass As Adjusted Net cash used in investing activities $ (11,849 ) $ (6,720 ) $ (18,569 ) Net cash (used in) provided by financing activities (4,886 ) 6,720 1,834 -7- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS On November20, 2007, we filed an Amendment No.1 to our Quarterly Report on Form 10-Q/A for the quarter ended June30, 2007, originally filed with the SEC on August8, 2007, to restate our consolidated financial statements as of June30, 2007 and for the three and six months ended June30, 2007. On October30, 2007, we announced that we identified accounting errors related to sales of certain heldtomaturity investment securities conducted in the second quarter of 2007.Based on our assessment of the provisions of SFAS No.159, on April12, 2007 we had decided to implement early adoption of SFAS No.159.In connection with this, we selected the fair value option for certain U.S. Government sponsored agency and mortgage-backed securities with lower coupons and slower prepayment characteristics in the held to maturity portfolio totaling approximately $61.9million.A portfolio restructuring plan was also undertaken to reduce interest rate risk and improve net interest margin, which included the sale of these securities.On Friday April13,2007 we executed sale trades for these held to maturity securities.At the time of the sales transactions the historical amortized cost basis of the sold securities exceeded the total sales price by $1.7million.On Monday April16,2007 additional information became available regarding clarifications of the interpretation of the application of SFAS No.159 by applicable regulatory and accounting industry bodies that led us to conclude that the application of SFAS No.159 to our transactions might be inconsistent with the intent and spirit of SFAS No.159.Consequently, we decided not to early-adopt SFAS No.159. In connection with that decision, we were able to promptly execute purchase trade transactions for the identical securities prior to the sales settlement date for approximately $49.9million of the $61.9million total, with the intent that, in substance, the sale transaction would be offset for these securities.The reacquired securities were retained in the held to maturity portfolio at the original pre-sale amortized cost and a $1.4million loss on the sale of the reacquired securities was not recognized.The sale and reacquisition of the $49.9million in held to maturity securities as well as certain other investing and financing transactions conducted in connection with the portfolio restructuring strategy were similarly treated in an offset manner and these transaction amounts were incorrectly omitted from the consolidated statement of cash flows for the period ended June30,2007; the correction for these other investing and financing transactions had no effect on net income.For the reacquired securities, the reacquisition price exceeded the selling price by $153thousand and an expense of this amount was recognized in other noninterest expense in the second quarter of 2007.Also in the second quarter of 2007, a realized securities loss in the amount of $261thousand was recognized on the securities that were sold but not reacquired.We discussed the accounting treatment described above with KPMG LLP, our independent registered public accounting firm, in connection with its quarterly review process. Based on a recent review of these transactions, in consultation with KPMG, we have determined that the offsetting of the April13,2007 sales and subsequent reacquisition of identical securities was incorrect and that the sale transactions should have been recognized with a $1.4million realized securities loss and corresponding reduction in the carrying value of the reacquired securities. Also, we have determined that the remaining held to maturity portfolio should have been reclassified to the available for sale category.This reclassification has been recognized as of April13, 2007.Accordingly, the effect on the June30, 2007 consolidated balance sheet was to reclassify the portfolio of heldtomaturity securities to the availableforsale category, which resulted in a $1.6million reduction in shareholders’ equity.We will not be able to classify securities in the held to maturity category for a period of two years from the April13, 2007 sales date as a result of this action. The correction to reduce the cost basis of the reacquired securities results in a change to the accretion of discount for these securities, which is recognized in interest income until their maturity dates.The resulting additional amount of accretion income recognized on these securities was $79thousand in each of the quarters ended June30, 2007 and September30, 2007. For the quarter ended June30,2007, the accounting corrections for these transactions, including recognition of the realized loss on the sales transactions and other related changes, result in an after-tax reduction in net income of $828thousand, or 6cents per diluted share, from $6.3million, or 46cents per diluted share, to $5.5million, or 40cents per diluted share.For the six-month period ended June30,2007 the accounting corrections result in a reduction in net income from $12.3million, or 90cents per diluted share, to $11.5million, or 84cents per diluted share. -8- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS On October24, 2007, management, in consultation with KPMG, concluded that the Corporation’s interim financial statements for the period ended June30, 2007 should be restated and that the Corporation’s financial statements for the quarter ended June30, 2007 should no longer be relied upon.The Audit Committee of our Board of Directors has thoroughly reviewed this matter and, on October26, 2007, approved management’s conclusion. The following tables summarize the effect of the restatement adjustments on the consolidated financial statements as of and for the three and six months ended June30, 2007: Consolidated Balance Sheet (unaudited) As of June 30, 2007 (Dollars in thousands) As Reported Adjustment As Restated Available for sale securities $ 525,688 $ 150,516 $ 676,204 Held to maturity securities 154,171 (154,171 ) – Total securities 679,859 (3,655 ) 676,204 Other assets 21,063 1,237 22,300 Total assets 2,396,300 (2,418 ) 2,393,882 Retained earnings 148,485 (828 ) 147,657 Accumulated other comprehensive loss (6,519 ) (1,590 ) (8,109 ) Shareholders’ equity 173,606 (2,418 ) 171,188 Total liabilities and shareholders’ equity 2,396,300 (2,418 ) 2,393,882 Consolidated Statement of Income (unaudited) Three Months Ended June 30, 2007 (Dollars in thousands, except per share amounts) As Reported Adjustment As Restated Interest income on taxable securities $ 7,709 $ 130 $ 7,839 Interest expense on Federal Home Loan Bank advances 5,063 49 5,112 Net interest income 14,846 81 14,927 Net interest income after provision for loan losses 14,546 81 14,627 Net realized gains (losses) on securities 705 (1,405 ) (700 ) Total noninterest income 12,528 (1,405 ) 11,123 Other noninterest expense 2,274 (115 ) 2,159 Total noninterest expense 17,875 (115 ) 17,760 Income before taxes 9,199 (1,209 ) 7,990 Income tax expense 2,889 (381 ) 2,508 Net income 6,310 (828 ) 5,482 Basic earnings per share $ 0.47 $ (0.06 ) $ 0.41 Diluted earnings per share $ 0.46 $ (0.06 ) $ 0.40 -9- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Consolidated Statement of Income (unaudited) Six Months Ended June 30, 2007 (Dollars in thousands, except per share amounts) As Reported Adjustment As Restated Interest income on taxable securities $ 15,501 $ 130 $ 15,631 Interest expense on FHLB advances 10,031 49 10,080 Net interest income 29,716 81 29,797 Net interest income after provision for loan losses 29,116 81 29,197 Net realized gains on securities 1,741 (1,405 ) 336 Total noninterest income 23,776 (1,405 ) 22,371 Other noninterest expense 3,870 (115 ) 3,755 Total noninterest expense 34,984 (115 ) 34,869 Income before taxes 17,908 (1,209 ) 16,699 Income tax expense 5,623 (381 ) 5,242 Net income 12,285 (828 ) 11,457 Basic earnings $ 0.92 $ (0.06 ) $ 0.86 Diluted earnings $ 0.90 $ (0.06 ) $ 0.84 Consolidated Statement of Cash Flows (unaudited) Six Months Ended June 30, 2007 (Dollars in thousands) As Reported Adjustment As Restated Cash flows from operating activities: Net income $ 12,285 $ (828 ) $ 11,457 Adjustments to reconcile net income to net cash provided by operating activities: Net amortization of premium and discount 433 (79 ) 354 Net realized gains on sales of securities (1,741 ) 1,405 (336 ) Increase in other assets (607 ) (380 ) (987 ) Net cash provided by operating activities 9,434 118 9,552 Cash flows from investing activities: Purchases of: Mortgage-backed securities available for sale (29,065 ) (84,584 ) (113,649 ) Other investment securities available for sale (18,865 ) (15,031 ) (33,896 ) Mortgage-backed securities held to maturity – – – Other investment securities held to maturity (16,011 ) 3,129 (12,882 ) Proceeds from sale of: Mortgage-backed securities available for sale – 47,938 47,938 Other investment securities available for sale 9,438 – 9,438 Mortgage-backed securities held to maturity 1,954 36,547 38,501 Other investment securities held to maturity 9,815 11,883 21,698 Maturities and principal payments of: Mortgage-backed securities available for sale 29,542 3,041 32,583 Other investment securities available for sale 5,982 450 6,432 Mortgage-backed securities held to maturity 6,232 (3,041 ) 3,191 Other investment securities held to maturity 20,940 (450 ) 20,490 Net cash used in investing activities (19,376 ) (118 ) (19,494 ) Cash flows from financing activities: Proceeds from Federal Home Loan Bank advances 344,719 47,000 391,719 Repayment of Federal Home Loan Bank advances (350,433 ) (47,000 ) (397,433 ) Net cash provided by financing activities (3,951 ) – (3,951 ) Net decrease in cash and cash and cash equivalents (13,893 ) – (13,893 ) -10- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (2) New Accounting Pronouncements In February 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No.155, “Accounting for Certain Hybrid Financial Instruments - an amendment of FASB Statements No.133 and 140,” (“SFAS No.155”).This Statement eliminates the exemption from applying SFAS No.133 to interests in securitized financial assets so that similar instruments are accounted for similarly regardless of the form of the instruments.This Statement also allows a preparer to elect fair value measurement at acquisition, at issuance, or when a previously recognized financial instrument is subject to a remeasurement event, on an instrument-by-instrument basis, in cases in which a derivative would otherwise have to be bifurcated.SFAS No.155 is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September15, 2006.Provisions of this Statement may be applied to instruments that an entity holds at the date of adoption on an instrument-by-instrument basis.Prior periods should not be restated.The adoption of SFAS No.155 did not have a material impact on the Corporation’s financial position or results of operations. In March 2006, the FASB issued SFAS No.156, “Accounting for Servicing of Financial Assets – an amendment of FASB Statement No.140,” (“SFAS No.156”).This Statement requires that all separately recognized servicing assets and servicing liabilities be initially measured at fair value.SFAS No.156 permits, but does not require, the subsequent measurement of servicing assets and servicing liabilities at fair value.An entity that used derivative instruments to mitigate the risks inherent in servicing assets and servicing liabilities is required to account for those derivative instruments at fair value.SFAS No.156 is effective as of the beginning of the first fiscal year that begins after September15, 2006.The adoption of SFAS No.156 did not have a material impact on the Corporation’s financial position or results of operations. Effective January1, 2007, the Corporation adopted the provisions of FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109" ("FIN 48").FIN48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise's financial statements in accordance with FASB Statement No. 109, "Accounting for Income Taxes."FIN48 also prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.In addition, FIN48 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The adoption of FIN48 did not have a material impact on the Corporation’s financial position or results of operations. In September 2006, the FASB issued SFAS No.157, “Fair Value Measurements” (“SFAS No.157”).This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures of fair value measurements.SFAS No.157 applies to the accounting principles that currently use fair value measurement, and does not require any new fair value measurements.The expanded disclosures focus on the inputs used to measure fair value as well as the effect of the fair value measurements on earnings. This Statement is effective as of the beginning of the first fiscal year beginning after November15, 2007 and interim periods within that fiscal year.The Corporation believes the adoption of SFAS No.157 will not have a material impact on the Corporation’s financial position or results of operations. In September 2006, the FASB issued SFAS No.158, “Employers’ Accounting for Defined Benefit Pension and Other Post Retirement Plans (an amendment of FASB Statements No.87, 88, 106 and 132R)” (“SFAS No.158”).The recognition and disclosure provisions of SFAS No.158 were adopted by the Corporation for the fiscal year ended December31, 2006.Upon adoption, the funded status of an employer’s postretirement benefit plan was recognized in the statement of financial position and the changes in funded status of the defined benefit plan, including actuarial gains and losses and prior service costs and credits were recognized in comprehensive income.The requirement to measure the plan’ assets and obligations as of the employers fiscal year end is effective for fiscal years ending after December15, 2008.The Corporation is currently evaluating the impact the measurement date provisions of SFAS No.158 will have on its consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Liabilities – Including an amendment to FASB No. 115” (“SFAS No.159”).This Statement permits entities to choose to measure eligible items at fair value at specified election dates.Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings at each subsequent reporting date.The fair value option (i) may be applied instrument-by-instrument with certain exceptions, (ii) is irrevocable (unless a new election date occurs) and -11- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (iii) is applied only to entire instruments and not to portions of instruments.This Statement is effective as of the beginning of the first fiscal year that begins after November15, 2007.Early adoption was permitted as of the beginning of a fiscal year that begins on or before November15, 2007, provided the entity also elected to apply the provisions of SFAS No.157, “Fair Value Instruments.”Based on our assessment of the provisions of SFAS No.159, on April12, 2007 we had decided to implement early adoption of SFAS No.159.In connection with this, we selected the fair value option for certain U.S. Government sponsored agency and mortgage-backed securities with lower coupons and slower prepayment characteristics in the held to maturity portfolio totaling approximately $61.9million.A portfolio restructuring plan was also undertaken to reduce interest rate risk and improve net interest margin, which included the sale of these securities.On Friday April13,2007 we executed sale trades for these held to maturity securities.At the time of the sales transactions the historical amortized cost basis of the sold securities exceeded the total sales price by $1.7million.On Monday April16,2007 additional information became available regarding clarifications of the interpretation of the application of SFAS No.159 by applicable regulatory and accounting industry bodies that led us to conclude that the application of SFAS No.159 to our transactions might be inconsistent with the intent and spirit of SFAS No.159.Consequently, we decided not to early-adopt SFAS No.159.See further discussion in the Explanatory Note and in Note3. (3) Securities Securities available for sale are summarized as follows: (Dollars in thousands) Amortized Unrealized Unrealized Fair Cost Gains Losses Value June 30, 2007 (As Restated) U.S. Treasury obligations and obligations of U.S. government-sponsored agencies $ 173,342 $ 19 $ (1,124 ) $ 172,237 Mortgage-backed securities issued by U.S. government-sponsored agencies 357,164 857 (7,337 ) 350,684 States and political subdivisions 81,173 6 (1,966 ) 79,213 Trust preferred securities 33,317 206 (192 ) 33,331 Corporate bonds 24,968 33 (142 ) 24,859 Corporate stocks 13,140 3,063 (323 ) 15,880 Total 683,104 4,184 (11,084 ) 676,204 December 31, 2006 U.S. Treasury obligations and obligations of U.S. government-sponsored agencies 157,383 778 (876 ) 157,285 Mortgage-backed securities issued by U.S. government-sponsored agencies 298,038 923 (5,174 ) 293,787 Trust preferred securities 30,571 208 (205 ) 30,574 Corporate bonds 24,998 83 (47 ) 25,034 Corporate stocks 14,976 4,915 (175 ) 19,716 Total $ 525,966 $ 6,907 $ (6,477 ) $ 526,396 Securities held to maturity are summarized as follows: (Dollars in thousands) Amortized Unrealized Unrealized Fair Cost Gains Losses Value December 31, 2006 U.S. Treasury obligations and obligations of U.S. government-sponsored agencies $ 42,000 $ – $ (422 ) $ 41,578 Mortgage-backed securities issued by U.S. government-sponsored agencies 69,340 440 (1,604 ) 68,176 States and political subdivisions 66,115 88 (588 ) 65,615 Total $ 177,455 $ 528 $ (2,614 ) $ 175,369 -12- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS In connection with a planned early adoption of SFAS No.159, the Corporation sold twelve held to maturity debt securities with an amortized cost of $61.9million on April13, 2007.The Corporation subsequently decided not to early-adopt SFAS No.159 and realized securities losses of $1.7million were recognized in the second quarter of 2007 (as restated).In addition, the remaining held to maturity portfolio was reclassified to the available for sale category as of April13, 2007.The Corporation will not be able to classify securities in the held to maturity category for a period of two years from the April13, 2007 sales date as a result of this action.See additional discussion regarding the restatement in the Explanatory Note and Note1 to the Consolidated Financial Statements. Securities available for sale with a fair value of $527.8million and securities available for sale and held to maturity with a fair value of $557.4million were pledged in compliance with state regulations concerning trust powers and to secure Treasury Tax and Loan deposits, borrowings, and certain public deposits at June30, 2007 and December31, 2006, respectively.In addition, securities available for sale with a fair value of $8.7million and securities available for sale and held to maturity with a fair value of $9.6million were collateralized for the discount window at the Federal Reserve Bank at June30, 2007 and December31, 2006, respectively.There were no borrowings with the Federal Reserve Bank at either date.Securities available for sale with a fair value of $2.0million and $2.1million were designated in a rabbi trust for a nonqualified retirement plan at June30, 2007 and December31, 2006.As of June30, 2007, securities available for sale with a fair value of $20.8million were pledged as collateral to secure securities sold under agreements to repurchase. At June30, 2007 and December31, 2006, the securities portfolio included $6.9million (as restated) and $1.7million of net pretax unrealized losses, respectively.Included in these net amounts were gross unrealized losses amounting to $11.1million (as restated) and $9.1million at June30, 2007 and December31, 2006, respectively. The following tables summarize, for all securities in an unrealized loss position at June30, 2007 and December31, 2006, respectively, the aggregate fair value and gross unrealized loss by length of time those securities have been continuously in an unrealized loss position. (Dollars in thousands) Less than 12 Months 12 Months or Longer Total (As Restated) Fair Unrealized Fair Unrealized Fair Unrealized At June 30, 2007 # Value Losses # Value Losses # Value Losses U.S. Treasury obligations and obligations of U.S. government-sponsored agencies 10 $ 91,357 $ 378 12 $ 72,661 $ 746 22 $ 164,018 $ 1,124 Mortgage-backed securities issued by U.S. government-sponsored agencies 20 75,349 740 65 196,272 6,597 85 271,621 7,337 States and political subdivisions 91 70,674 1,705 12 6,648 261 103 77,322 1,966 Trust preferred securities 3 10,477 63 5 11,927 129 8 22,404 192 Corporate bonds 4 14,092 133 1 3,000 9 5 17,092 142 Subtotal, debt securities 128 261,949 3,019 95 290,508 7,742 223 552,457 10,761 Corporate stocks 6 7,027 226 4 1,462 97 10 8,489 323 Total temporarily impaired securities 134 $ 268,976 $ 3,245 99 $ 291,970 $ 7,839 233 $ 560,946 $ 11,084 -13- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands) Less than 12 Months 12 Months or Longer Total Fair Unrealized Fair Unrealized Fair Unrealized At December 31, 2006 # Value Losses # Value Losses # Value Losses U.S. Treasury obligations and obligations of U.S. government-sponsored agencies 8 $ 52,751 $ 211 14 $ 94,393 $ 1,087 22 $ 147,144 $ 1,298 Mortgage-backed securities issued by U.S. government-sponsored agencies 7 20,620 122 69 240,457 6,656 76 261,077 6,778 States and political subdivisions 61 45,948 419 12 6,747 169 73 52,695 588 Trust preferred securities – – – 7 14,840 205 7 14,840 205 Corporate bonds 2 6,130 34 1 3,006 13 3 9,136 47 Subtotal, debt securities 78 125,449 786 103 359,443 8,130 181 484,892 8,916 Corporate stocks 5 5,823 110 4 1,494 65 9 7,317 175 Total temporarily impaired securities 83 $ 131,272 $ 896 107 $ 360,937 $ 8,195 190 $ 492,209 $ 9,091 For those debt securities whose amortized cost exceeds fair value, the primary cause is related to the movement of interest rates.The Corporation believes that the nature and duration of impairment on its debt security holdings are primarily a function of interest rate movements and changes in investment spreads, and does not consider full repayment of principal on the reported debt obligations to be at risk.The Corporation has the ability and intent to hold these investments to full recovery of the cost basis.The debt securities in an unrealized loss position at June30, 2007 consisted of 223 debt security holdings.The largest loss percentage of any single holding was 6.28% of its amortized cost. Causes of conditions whereby the fair value of corporate stock equity securities is less than cost include the timing of purchases and changes in valuation specific to individual industries or issuers.The relationship between the level of market interest rates and the dividend rates paid on individual equity securities may also be a contributing factor.The Corporation believes that the nature and duration of impairment on its equity securities holdings are considered to be a function of general financial market movements and industry conditions.The equity securities in an unrealized loss position at June30, 2007 consisted of 10 holdings of financial and commercial entities. -14- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (4) Loan Portfolio The following is a summary of loans: (Dollars in thousands) June 30, 2007 December 31, 2006 Amount % Amount % Commercial: Mortgages (1) $ 265,560 18 % $ 282,019 19 % Construction and development (2) 43,755 3 % 32,233 2 % Other (3) 313,673 21 % 273,145 19 % Total commercial 622,988 42 % 587,397 40 % Residential real estate: Mortgages (4) 572,321 38 % 577,522 39 % Homeowner construction 11,071 1 % 11,149 1 % Total residential real estate 583,392 39 % 588,671 40 % Consumer: Home equity lines 139,256 9 % 145,676 10 % Home equity loans 97,253 7 % 93,947 6 % Other 46,285 3 % 44,295 4 % Total consumer 282,794 19 % 283,918 20 % Total loans (5) $ 1,489,174 100 % $ 1,459,986 100 % (1) Amortizing mortgages, primarily secured by income producing property. (2) Loans for construction of residential and commercial properties and for land development. (3) Loans to businesses and individuals, a substantial portion of which are fully or partially collateralized by real estate. (4) A substantial portion of these loans is used as qualified collateral for FHLB borrowings (See Note8 for additional discussion of FHLB borrowings). (5) Net of unamortized loan origination fees, net of costs, totaling $65thousand and $277thousand at June30, 2007 and December31, 2006, respectively.Also includes $112thousand and $342thousand of premium, net of discount, on purchased loans at June30, 2007 and December31, 2006, respectively. (5) Allowance for Loan Losses The following is an analysis of the allowance for loan losses: (Dollars in thousands) Three Months Six Months Periods ended June30, 2007 2006 2007 2006 Balance at beginning of period $ 19,360 $ 18,247 $ 18,894 $ 17,918 Provision charged to expense 300 300 600 600 Recoveries of loans previously charged off 13 46 203 113 Loans charged off (346 ) (113 ) (370 ) (151 ) Balance at end of period $ 19,327 $ 18,480 $ 19,327 $ 18,480 -15- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (6) Goodwill and Other Intangibles The changes in the carrying value of goodwill and other intangible assets for the six months ended June30, 2007 are as follows: Goodwill Wealth (Dollars in thousands) Commercial Management Banking Service Segment Segment Total Balance at December31, 2006 $ 22,591 $ 21,967 $ 44,558 Additions to goodwill during the period – – – Impairment recognized – – – Balance at June30, 2007 $ 22,591 $ 21,967 $ 44,558 Other Intangible Assets Core Deposit Advisory Non-compete Intangible Contracts Agreements Total Balance at December 31, 2006 $ 650 $ 11,937 $ 229 $ 12,816 Amortization 80 612 24 716 Balance at June30, 2007 $ 570 $ 11,325 $ 205 $ 12,100 Amortization of intangible assets for the six months ended June30, 2007 totaled $716thousand.Estimated annual amortization expense of current intangible assets with finite useful lives, absent any impairment or change in estimated useful lives, is summarized below. (Dollars in thousands) Core Advisory Non-compete Estimated amortization expense: Deposits Contracts Agreements Total 2007 (full year) $ 140 $ 1,194 $ 49 $ 1,383 2008 120 1,111 49 1,280 2009 120 1,040 49 1,209 2010 120 922 49 1,091 2011 120 768 33 921 The components of intangible assets at June30, 2007 are as follows: (Dollars in thousands) Core Advisory Non-compete Deposits Contracts Agreements Total Gross carrying amount $ 2,997 $ 13,657 $ 1,147 $ 17,801 Accumulated amortization 2,427 2,332 942 5,701 Net amount $ 570 $ 11,325 $ 205 $ 12,100 (7) Income Taxes Effective January1, 2007, the Corporation adopted FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes” (“FIN48”).The adoption of FIN48 did not result in any adjustment to retained earnings as of January1, 2007. As of the adoption date, the Corporation had gross tax affected unrecognized tax benefits of $1.2million.If recognized, this amount would be recorded as a component of income tax expense.There have been no significant changes to this during the six months ended June30, 2007. The Corporation recognizes potential accrued interest related to unrecognized tax benefits in income tax expense in the Consolidated Statements of Income.As of the adoption date of January1, 2007, accrued interest amounted to -16- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS $70thousand.To the extent interest is not assessed with respect to uncertain tax positions, amounts accrued will be reduced and reflected as a reduction of the overall income tax provision.Penalties, if incurred, would be recognized as a component of income tax expense. The Corporation files income tax returns in the U.S. federal jurisdiction and various state jurisdictions.The Corporation is no longer subject to U.S. federal income tax examinations by tax authorities for years before 2003.With a few exceptions, the Corporation is no longer subject to state income tax examinations by tax authorities for years before 2000. (8) Borrowings Federal Home Loan Bank Advances Advances payable to the Federal Home Loan Bank (“FHLB”) are summarized as follows: (Dollars in thousands) June30, December31, 2007 2006 FHLB advances $ 468,827 $ 474,561 During the first quarter of 2007, the Corporation prepaid $26.5million in advances payable to the FHLB resulting in a debt prepayment penalty charge, recorded in noninterest expense, of $1.1million.See additional discussion in Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” under the caption “Noninterest Expense.” In addition to outstanding advances, the Corporation also has access to an unused line of credit amounting to $8.0million at June30, 2007.Under an agreement with the FHLB, the Corporation is required to maintain qualified collateral, free and clear of liens, pledges, or encumbrances that, based on certain percentages of book and market values, has a value equal to the aggregate amount of the line of credit and outstanding advances (“FHLB borrowings”).The FHLB maintains a security interest in various assets of the Corporation including, but not limited to, residential mortgages loans, U.S. government or agency securities, U.S. government-sponsored agency securities, and amounts maintained on deposit at the FHLB.The Corporation maintained qualified collateral in excess of the amount required to collateralize the line of credit and outstanding advances at June30, 2007.Included in the collateral were securities available for sale with a fair value of $403.0million and securities available for sale and held to maturity with a fair value of $451.5million that were specifically pledged to secure FHLB borrowings at June30, 2007 and December31, 2006, respectively.Unless there is an event of default under the agreement with the FHLB, the Corporation may use, encumber or dispose of any portion of the collateral in excess of the amount required to secure FHLB borrowings, except for that collateral that has been specifically pledged. Other Borrowings The following is a summary of other borrowings: (Dollars in thousands) June30, December 31, 2007 2006 Treasury, Tax and Loan demand note balance $ 3,868 $ 3,863 Deferred acquisition obligations 3,810 10,372 Securities sold under repurchase agreements 19,500 – Other 396 449 Other borrowings $ 27,574 $ 14,684 In the first quarter of 2007, securities sold under repurchase agreements of $19.5million were executed.The securities sold under agreements to repurchase are callable at the issuer’s option, at one time only, in one year and mature in five years.The securities underlying the agreements are held in safekeeping by the counterparty in the name of the Corporation and are repurchased when the agreement matures.Accordingly, these underlying securities are included in securities available for sale and the obligations to repurchase such securities are reflected as a liability. -17- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The Stock Purchase Agreement for the August 2005 acquisition of Weston Financial Group, Inc. (“Weston Financial”) provides for the payment of contingent purchase price amounts based on operating results in each of the years in the three-year earn-out period ending December31, 2008.Contingent payments are added to goodwill and recorded as deferred acquisition liabilities at the time the payments are determinable beyond a reasonable doubt.Deferred acquisition obligations amounted to $3.8million at June30, 2007 compared to $10.4million at December31, 2006.In the first quarter of 2007 the Corporation paid approximately $6.7million in earn-out payments. (9) Shareholders’ Equity Stock Repurchase Plan: Under the Corporation’s 2006 Stock Repurchase Plan, 149,700 shares of stock were repurchased at a total cost of $3.9million during the six months ended June30, 2007.In addition, 13,717 shares were acquired in the same period pursuant to the Nonqualified Deferred Compensation Plan. Regulatory Capital Requirements: The following table presents the Corporation’s and the Bank’s actual capital amounts and ratios at June30, 2007 and December31, 2006, as well as the corresponding minimum regulatory amounts and ratios: (Dollars in thousands) Actual For Capital Adequacy Purposes To Be Well Capitalized Under Prompt Corrective Action Provisions Amount Ratio Amount Ratio Amount Ratio As of June30, 2007: Total Capital (to Risk-Weighted Assets): Corporation (as restated) $ 164,402 10.73 % $ 122,547 8.00 % $ 153,184 10.00 % Bank (as restated) $ 165,881 10.84 % $ 122,471 8.00 % $ 153,089 10.00 % Tier 1 Capital (to Risk-Weighted Assets): Corporation (as restated) $ 144,015 9.40 % $ 61,274 4.00 % $ 91,910 6.00 % Bank (as restated) $ 145,506 9.50 % $ 61,236 4.00 % $ 91,853 6.00 % Tier 1 Capital (to Average Assets): (1) Corporation (as restated) $ 144,015 6.16 % $ 93,562 4.00 % $ 116,952 5.00 % Bank (as restated) $ 145,506 6.22 % $ 93,521 4.00 % $ 116,901 5.00 % As of December 31, 2006: Total Capital (to Risk-Weighted Assets): Corporation $ 161,076 10.96 % $ 117,538 8.00 % $ 146,922 10.00 % Bank $ 168,235 11.46 % $ 117,465 8.00 % $ 146,832 10.00 % Tier 1 Capital (to Risk-Weighted Assets): Corporation $ 140,568 9.57 % $ 58,769 4.00 % $ 88,153 6.00 % Bank $ 147,738 10.06 % $ 58,733 4.00 % $ 88,099 6.00 % Tier 1 Capital (to Average Assets): (1) Corporation $ 140,568 6.01 % $ 93,487 4.00 % $ 116,858 5.00 % Bank $ 147,738 6.32 % $ 93,437 4.00 % $ 116,797 5.00 % (1) Leverage ratio The Corporation’s capital ratios at June30, 2007 place the Corporation in the “well-capitalized” category according to regulatory standards. (10) Financial Instruments with Off-Balance Sheet Risk and Derivative Financial Instruments The Corporation is a party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers and to manage the Corporation’s exposure to fluctuations in interest rates. These financial instruments include commitments to extend credit, standby letters of credit, financial guarantees, and commitments to originate and commitments to sell fixed rate mortgage loans.These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the Corporation’s Consolidated Balance Sheets.The contract or notional amounts of these instruments reflect the extent of involvement the Corporation has in particular classes of financial instruments.The Corporation uses the same credit policies in making commitments and -18- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS conditional obligations as it does for on-balance sheet instruments.The contractual and notional amounts of financial instruments with off-balance sheet risk are as follows: (Dollars in thousands) June30, 2007 December31, 2006 Financial instruments whose contract amounts represent credit risk: Commitments to extend credit: Commercial loans $ 149,090 $ 122,376 Home equity lines 181,477 185,483 Other loans 11,542 10,671 Standby letters of credit 9,210 9,401 Financial instruments whose notional amounts exceed the amount of credit risk: Forward loan commitments: Commitments to originate fixed rate mortgage loans to be sold 3,544 2,924 Commitments to sell fixed rate mortgage loans 7,498 5,066 Commitments to Extend Credit Commitments to extend credit are agreements to lend to a customer as long as there are no violations of any conditions established in the contract.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.Since some of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements.Each borrower’s creditworthiness is evaluated on a case-by-case basis.The amount of collateral obtained is based on management’s credit evaluation of the borrower. Standby Letters of Credit Standby letters of credit are conditional commitments issued to guarantee the performance of a customer to a third party.The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers.Under the standby letters of credit, the Corporation is required to make payments to the beneficiary of the letters of credit upon request by the beneficiary contingent upon the customer’s failure to perform under the terms of the underlying contract with the beneficiary.Standby letters of credit extend up to five years.At June30, 2007 and December31, 2006, the maximum potential amount of undiscounted future payments, not reduced by amounts that may be recovered, totaled $9.2million and $9.4million, respectively.At June30, 2007 and December31, 2006, there was no liability to beneficiaries resulting from standby letters of credit.Fee income on standby letters of credit for the six months ended June30, 2007 and 2006 totaled $51thousand and $58thousand, respectively. At June30, 2007, a substantial portion of the standby letters of credit were supported by pledged collateral.The collateral obtained is determined based on management’s credit evaluation of the customer.Should the Corporation be required to make payments to the beneficiary, repayment from the customer to the Corporation is required. Forward Loan Commitments Commitments to originate and commitments to sell fixed rate mortgage loans are derivative financial instruments.Accordingly, the fair value of these commitments is recognized in other assets on the balance sheet and changes in fair value of such commitments are recorded in current earnings in the income statement.The carrying value of such commitments as of June30, 2007 and December31, 2006 and the respective changes in fair values for the six months ended June30, 2007 and 2006 were insignificant. -19- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (11) Defined Benefit Pension Plans Components of Net Periodic Benefit Costs: (Dollars in thousands) Qualified Non-Qualified Pension Plan Retirement Plans Six months ended June30, 2007 2006 2007 2006 Service cost $ 1,005 $ 1,034 $ 172 $ 176 Interest cost 924 825 260 233 Expected return on plan assets (992 ) (900 ) - - Amortization of transition asset (3 ) (3 ) - - Amortization of prior service cost (17 ) (17 ) 31 32 Recognized net actuarial loss 94 159 109 107 Net periodic benefit cost $ 1,011 $ 1,098 $ 572 $ 548 Assumptions: The measurement date and weighted-average assumptions used to determine net periodic benefit cost for the six months ended June30, 2007 and 2006 were as follows: Qualified Non-Qualified Pension Plan Retirement Plans 2007 2006 2007 2006 Measurement date Sept.30, 2006 Sept.30, 2005 Sept.30, 2006 Sept.30, 2005 Discount rate 5.90 % 5.50 % 5.90 % 5.50 % Expected long-term return on plan assets 8.25 % 8.25 % - - Rate of compensation increase 4.25 % 4.25 % 4.25 % 4.25 % As discussed in Note2, the SFAS No.158 requirement to measure the plan’s assets and obligations as of the employer’s fiscal year end is effective December31, 2008. Employer Contributions: The Corporation previously disclosed in its financial statements for the year ended December31, 2006 that it expected to contribute $1.3million to its qualified pension plan and $369thousand in benefit payments to its non-qualified retirement plans in 2007.During the six month period ended June30, 2007, approximately $1.9million of contributions were made to the qualified pension plan and no further contributions are expected for 2007.The increase in the qualified pension plan contribution over the amount estimated at December31, 2006 was the result of further analysis by the Corporation and included an additional discretionary contribution in excess of statutory requirements.During the six month period ended June 30, 2007, $168thousand in benefit payments have been made to the non-qualified retirement plans.The Corporation presently anticipates contributing an additional $167thousand in benefit payments to the non-qualified retirement plans in 2007. -20- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (12) Business Segments Washington Trust segregates financial information in assessing its results among two operating segments: Commercial Banking and Wealth Management Services.The amounts in the Corporate column include activity not related to the segments, such as the investment securities portfolio, wholesale funding activities and administrative units.The Corporate column is not considered to be an operating segment.The methodologies and organizational hierarchies that define the business segments are periodically reviewed and revised.Results may be restated, when necessary, to reflect changes in organizational structure or allocation methodology. The following tables present the statement of operations and total assets for Washington Trust’s reportable segments. (Dollars in thousands) Commercial Banking Wealth Management Services Corporate Consolidated Total As Restated As Restated Three months ended June30, 2007 2006 2007 2006 2007 2006 2007 2006 Net interest income (expense) $ 13,239 $ 13,614 $ (20 ) $ (27 ) $ 1,708 $ 1,630 $ 14,927 $ 15,217 Noninterest income (expense) 3,874 3,575 7,493 6,737 (244 ) 1,135 11,123 11,447 Total income 17,113 17,189 7,473 6,710 1,464 2,765 26,050 26,664 Provision for loan losses 300 300 - 300 300 Depreciation and amortization expense 607 574 433 425 44 191 1,084 1,190 Other noninterest expenses 9,644 9,371 4,614 4,442 2,418 2,277 16,676 16,090 Total noninterest expenses 10,551 10,245 5,047 4,867 2,462 2,468 18,060 17,580 Income before income taxes 6,562 6,944 2,426 1,843 (998 ) 297 7,990 9,084 Income tax expense (benefit) 2,302 2,419 937 720 (731 ) (232 ) 2,508 2,907 Net income $ 4,260 $ 4,525 $ 1,489 $ 1,123 $ 267 $ 529 $ 5,482 $ 6,177 Total assets at period end 1,570,917 1,514,253 37,418 33,585 785,547 884,439 2,393,882 2,432,277 Expenditures for long-lived assets 2,317 726 93 106 18 107 2,428 939 (Dollars in thousands) Commercial Banking Wealth Management Services Corporate Consolidated Total As Restated As Restated Six months ended June30, 2007 2006 2007 2006 2007 2006 2007 2006 Net interest income (expense) $ 26,614 $ 27,010 $ (28 ) $ (51 ) 3,211 3,673 $ 29,797 30,632 Noninterest income 6,763 6,324 14,363 13,177 1,245 1,466 22,371 20,967 Total income 33,377 33,334 14,335 13,126 4,456 5,139 52,168 51,599 Provision for loan losses 600 600 - 600 600 Depreciation and amortization expense 1,223 1,132 869 844 88 348 2,180 2,324 Other noninterest expenses 18,287 17,686 8,912 8,784 5,490 4,190 32,689 30,660 Total noninterest expenses 20,110 19,418 9,781 9,628 5,578 4,538 35,469 33,584 Income before income taxes 13,267 13,916 4,554 3,498 (1,122 ) 601 16,699 18,015 Income tax expense (benefit) 4,663 4,844 1,763 1,378 (1,184 ) (457 ) 5,242 5,765 Net income $ 8,604 $ 9,072 $ 2,791 $ 2,120 $ 62 $ 1,058 $ 11,457 $ 12,250 Total assets at period end 1,570,917 1,514,253 37,418 33,585 785,547 884,439 2,393,882 2,432,277 Expenditures for long-lived assets 3,203 1,514 162 360 108 163 3,473 2,037 -21- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Management uses certain methodologies to allocate income and expenses to the business lines.A funds transfer pricing methodology is used to assign interest income and interest expense to each interest-earning asset and interest-bearing liability on a matched maturity funding basis.Certain indirect expenses are allocated to segments.These include support unit expenses such as technology and processing operations and other support functions.Taxes are allocated to each segment based on the effective rate for the period shown. Commercial Banking The Commercial Banking segment includes commercial, commercial real estate, residential and consumer lending activities; mortgage banking, secondary market and loan servicing activities; deposit generation; merchant credit card services; cash management activities; and direct banking activities, which include the operation of ATMs, telephone and internet banking services and customer support and sales. Wealth Management Services Wealth Management Services includes asset management services provided for individuals and institutions; personal trust services, including services as executor, trustee, administrator, custodian and guardian; corporate trust services, including services as trustee for pension and profit sharing plans; and other financial planning and advisory services. Corporate Corporate includes the Treasury Unit, which is responsible for managing the wholesale investment portfolio and wholesale funding needs.It also includes income from bank-owned life insurance as well as administrative and executive expenses not allocated to the business lines and the residual impact of methodology allocations such as funds transfer pricing offsets. (13) Comprehensive Income (Dollars in thousands) As Restated Six months ended June30, 2007 2006 Net income $ 11,457 $ 12,250 Unrealized holding losses on securities available for sale, net of $2,448 income tax benefit in 2007 (as restated) and $3,521 income tax benefit in 2006 (4,545 ) (5,421 ) Reclassification adjustments for gains arising during the period, net of $148 income tax expense in 2007 (as restated) and $333 income tax expense in 2006 (188 ) (491 ) Change in funded status of defined benefit plans related to the amortization of net actuarial losses, net prior service credit and net transition asset, net of $75 income tax expense in 2007 139 - Total comprehensive income $ 6,863 $ 6,337 -22- Table of Contents WASHINGTON TRUST BANCORP INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (14) Earnings Per Share Basic earnings per share (“EPS”) is calculated by dividing net income by the weighted average common stock outstanding, excluding options and other equity instruments.The dilutive effect of options, nonvested share units, non vested share awards and other items is calculated using the treasury stock method for purposes of weighted average dilutive shares.Diluted EPS is computed by dividing net income by the average number of common stock and common stock equivalents outstanding. (Dollars and shares in thousands, except per share amounts) Three Months Six Months As Restated As Restated Periods ended June30, 2007 2006 2007 2006 Net income $ 5,482 $ 6,177 $ 11,457 $ 12,250 Weighted average basic shares 13,339.6 13,419.9 13,375.7 13,403.4 Dilutive effect of: Options 200.4 242.4 221.8 258.3 Other 76.4 40.9 70.1 37.9 Weighted average diluted shares 13,616.4 13,703.2 13,667.6 13,699.6 Earnings per share: Basic $ 0.41 $ 0.46 $ 0.86 $ 0.91 Diluted $ 0.40 $ 0.45 $ 0.84 $ 0.89 (15) Litigation The Corporation is involved in various claims and legal proceedings arising out of the ordinary course of business.Management is of the opinion, based on its review with counsel of the development of such matters to date, that the ultimate disposition of such matters will not materially affect the consolidated financial position or results of operations of the Corporation. -23- Table of Contents With respect to the unaudited consolidated financial statements of Washington Trust Bancorp, Inc. and Subsidiaries at June30, 2007 and for the three and six months ended June30, 2007 and 2006, KPMG LLP has made a review (based on the standards of the Public Company Accounting Oversight Board (United States)) and not an audit, set forth in their separate report dated November19, 2007 appearing below.That report does not express an opinion on the interim unaudited consolidated financial information.KPMG LLP has not carried out any significant or additional audit tests beyond those which would have been necessary if their report had not been included.Accordingly, such report is not a “report” or “part of the Registration Statement” within the meaning of Sections 7 and 11 of the Securities Act of 1933, as amended, and the liability provisions of Section11 of the Securities Act do not apply. Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders Washington Trust Bancorp, Inc.: We have reviewed the accompanying consolidated balance sheet of Washington Trust Bancorp, Inc. and Subsidiaries (the Corporation) as of June30, 2007, the related consolidated statements of income for the three and six-month periods ended June30, 2007 and 2006, and the related consolidated statements of cash flows for the six-month periods ended June30, 2007 and 2006.These consolidated financial statements are the responsibility of the Corporation’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the consolidated financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with standards established by the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Washington Trust Bancorp, Inc. and Subsidiaries as of December31, 2006, and the related consolidated statements of income, changes in shareholders’ equity and cash flows for the year then ended (not presented herein); and in our report dated March12, 2007, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the consolidated balance sheet as of December31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. As discussed in Note1, the Corporation restated its consolidated financial statements as of and for the three and six-month periods ended June30, 2007. KPMG LLP Providence, Rhode Island November19, 2007 -24- Table of Contents ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This report contains certain statements that may be considered “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, including statements regarding our strategy, effectiveness of investment programs, evaluations of future interest rate trends and liquidity, expectations as to growth in assets, deposits and results of operations, success of acquisitions, future operations, market position, financial position, and prospects, plans, goals and objectives of management are forward-looking statements.The actual results, performance or achievements of the Corporation could differ materially from those projected in the forward-looking statements as a result of, among other factors, changes in general national or regional economic conditions, changes in interest rates, reductions in the market value of wealth management assets under administration, reductions in loan demand, reductions in deposit levels necessitating increased borrowing to fund loans and investments, changes in loan default and charge-off rates, changes in the size and nature of the Corporation’s competition, changes in legislation or regulation and accounting principles, policies and guidelines, unanticipated consequences of the restatement; the review and audit by our independent auditor of our 2007 financial statements; the consequences of the reclassification of the held-to-maturity securities portfolio to the available-for-sale category; the financial impact of the foregoing; and changes in the assumptions used in making such forward-looking statements.The Corporation assumes no obligation to update forward-looking statements or update the reasons actual results, performance or achievements could differ materially from those provided in the forward-looking statements, except as required by law. Critical Accounting Policies Accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets and impact income are considered critical accounting policies.The Corporation’s accounting and reporting policies comply with U.S. generally accepted accounting principles and conform to general practices within the banking industry.The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions.The financial position and results of operations can be affected by these estimates and assumptions, which are important in understanding the reported results.Management has discussed the development and the selection of critical accounting policies with the Audit Committee of our board of directors.As discussed in our 2006 Annual Report on Form 10-K, we have identified the allowance for loan losses, accounting for acquisitions and review of goodwill and intangible assets for impairment, other-than-temporary impairment of investment securities, defined benefit pension obligations, interest income recognition, and tax estimates as critical accounting policies.There have been no significant changes in the methods or assumptions used in the accounting policies that require material estimates and assumptions. Recent Events In June 2007, Washington Trust opened its 17th branch located in Cranston, Rhode Island.This branch office is the second location in Cranston. Results of Operations Overview The Corporation is restating its previously reported operating results for the three and six months ended June30, 2007 with a reduction in net income of $828thousand, or $0.06 per diluted share.This restatement was solely related to accounting errors in connection with sales of certain held-to-maturity investment securities conducted in the second quarter of 2007.See additional discussion regarding the restatement in the Explanatory Note and Note1 to the Consolidated Financial Statements. Net income for the second quarter of 2007 was $5.5million, or 40cents per diluted share, (as restated).Net income for the second quarter of last year totaled $6.2million, or 45cents per diluted share.The returns on average equity and average assets for the quarter ended June30, 2007 were 12.57% (as restated) and 0.92% (as restated), respectively, compared to 15.28% and 1.02%, respectively, for the same period in 2006. Net income for the six months ended June30, 2007 amounted to $11.5million, or 84cents per diluted share, (as restated) compared to the $12.3million, or 89cents per diluted share, reported for the same period a year ago.The returns on average equity and average assets for the first half of 2007 were 13.12% (as restated) and 0.96% (as restated), respectively, compared to 15.19% and 1.02%, respectively, for the comparable period in 2006. -25- Table of Contents Selected financial highlights are presented in the table below. (Dollars in thousands, except per share amounts) Three Months Six Months As Restated As Restated Periods ended June30, 2007 2006 2007 2006 Earnings: Net income $ 5,482 $ 6,177 $ 11,457 $ 12,250 Diluted earnings per share 0.40 0.45 0.84 0.89 Dividends declared per common share 0.20 0.19 0.40 0.38 Select Ratios: Return on average assets 0.92 % 1.02 % 0.96 % 1.02 % Return on average shareholders equity 12.57 % 15.28 % 13.12 % 15.19 % Interest rate spread (taxable equivalent basis) 2.39 % 2.43 % 2.43 % 2.49 % Net interest margin (taxable equivalent basis) 2.76 % 2.75 % 2.79 % 2.79 % Net Interest Income Net interest income is the difference between interest earned on loans and securities and interest paid on deposits and other borrowings, and continues to be the primary source of Washington Trust’s operating income.Net interest income is affected by the level of interest rates, changes in interest rates and changes in the amount and composition of interest-earnings assets and interest-bearing liabilities.Included in interest income are loan prepayment fees and certain other fees, such as late charges. Net interest income for the three months ended June30, 2007 decreased $290thousand, or 1.9%, (as restated) from the same period in 2006, and for the six months ended June30, 2007, declined $835thousand, or 2.7%, (as restated) from the comparable period a year earlier.The decline in net interest income was due to the fact that rates paid on deposits and borrowings have risen faster than earning-asset yields and a higher rate of growth was experienced in higher cost deposit categories.In addition, the average balance of total interest-earnings assets have declined somewhat in 2007 compared to 2006. The following discussion presents net interest income on a fully taxable equivalent (“FTE”) basis by adjusting income and yields on tax–exempt loans and securities to be comparable to taxable loans and securities.For more information see the section entitled “Average Balances / Net Interest Margin - Fully Taxable Equivalent (FTE) Basis” below. FTE net interest income for the quarter ended June30, 2007 decreased $166thousand, or 1.1%, (as restated) from the second quarter of 2006, and for the six months ended June30, 2007, declined $594thousand, or 1.9%, (as restated) from the same period a year earlier.The net interest margin (FTE net interest income as a percentage of average interest–earnings assets) for the three months ended June30, 2007 was 2.76% (as restated), essentially unchanged from the same period a year earlier.While the net interest margin was unchanged from the second quarter of 2006, in that quarter of last year, no dividend income was recognized nor included in net interest income on the Corporation’s investment in Federal Home Loan Bank of Boston (“FHLBB”) stock due to a timing change made by the FHLBB in its dividend payment schedule.The Corporation estimated, at that time, that the loss of that dividend income negatively affected net interest income and net interest margin for the second quarter 2006 by approximately $450thousand, or 8basis points.The net interest margin for the six months ended June30, 2007 was 2.79% (as restated), compared to 2.79% for the same period a year ago.Included in net interest income in 2007 was interest recovery of $322thousand received in the first quarter on a previously charged off loan.This interest recovery accounted for 3basis points of the net interest margin for the six months ended June30, 2007. Average interest-earning assets for the three and six months ended June30, 2007 decreased $38.8million (as restated) and $36.8million (as restated), respectively, from the amounts reported for the same periods last year.This decrease was mainly due to reductions in the securities portfolio, offset in part by growth in the loan portfolio.Total average loans for the three and six months ended June30, 2007 increased $55.9million and $51.9million, respectively, from the comparable 2006 periods.The yield on total loans for the three and six months ended June30, 2007 increased 10 and 22basis points, respectively, from the comparable 2006 periods.Loan prepayment and other fees included in interest income for the three -26- Table of Contents and six months ended June30, 2007 were $90thousand and $192thousand, respectively, compared to $326thousand and $460thousand for the same periods in 2006.Total average securities for the three and six months ended June30, 2007 decreased $94.7million (as restated) and $88.7million (as restated), respectively.The relatively flat yield curve made reinvestment of maturing balances unattractive relative to funding costs during these periods.The FTE rate of return on securities for the three and six months ended June30, 2007 increased 69basis points (as restated) and 60basis points (as restated) from the comparable 2006 periods.The increase in the total yield on securities reflects a combination of higher yields on variable rate securities tied to short-term interest rates, sale or runoff of lower yielding securities and higher marginal rates on reinvestment of cash flows relative to the prior year.The Corporation continues to consider appropriate strategies to manage rising funding costs and more slowly increasing investment yields given the relatively flat yield curve. For the three and six months ended June30, 2007, average interest-bearing liabilities declined $46.9million (as restated) and $37.1million (as restated), respectively, from the amounts reported for the comparable periods last year.The Corporation experienced growth in money market and savings accounts and other borrowed funds, and declines in NOW accounts, time deposits and FHLB advances.The decline in time deposits resulted from decreases in average brokered certificates of deposit, which are utilized by the Corporation as part of its overall funding program along with FHLB advances and other sources.Average brokered certificates of deposit for the three and six months ended June30, 2007 decreased $59.2million and $51.1million, respectively.The average rate paid on brokered certificates of deposit for the second quarter and first six months of 2007 was unchanged and increased 3basis points, respectively, from the comparable periods in 2006.The average balance of FHLB advances for the three and six months ended June30, 2007 decreased $83.6million (as restated) and $81.8million (as restated), respectively, while the average rate paid on FHLB advances increased 20basis points (as restated) and 27basis points, respectively, from the same periods a year ago. -27- Table of Contents Average Balances / Net Interest Margin - Fully Taxable Equivalent (FTE) Basis The following tables present average balance and interest rate information.Tax-exempt income is converted to a fully taxable equivalent (“FTE”) basis using the statutory federal income tax rate.For dividends on corporate stocks, the 70% federal dividends received deduction is also used in the calculation of tax equivalency.Unrealized gains (losses) on available for sale securities are excluded from the average balance and yield calculations.Nonaccrual and renegotiated loans, as well as interest earned on these loans (to the extent recognized in the Consolidated Statements of Income) are included in amounts presented for loans. Three months ended June30, 2007 2006 (As Restated) Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Assets: Residential real estate loans $ 590,226 $ 7,812 5.31 % $ 590,595 $ 7,505 5.10 % Commercial and other loans 615,606 11,730 7.64 % 568,937 11,049 7.79 % Consumer loans 282,408 4,911 6.98 % 272,819 4,633 6.81 % Total loans 1,488,240 24,453 6.59 % 1,432,351 23,187 6.49 % Federal funds sold and other short-term investments 16,951 184 4.36 % 12,827 150 4.69 % Taxable debt securities 608,223 7,839 5.17 % 737,987 8,648 4.70 % Nontaxable debt securities 78,964 1,112 5.65 % 39,659 570 5.76 % Corporate stocks and FHLB stock 42,806 763 7.15 % 51,128 343 2.69 % Total securities 746,944 9,898 5.32 % 841,601 9,711 4.63 % Total interest-earning assets 2,235,184 34,351 6.16 % 2,273,952 32,898 5.80 % Non interest-earning assets 158,903 154,648 Total assets $ 2,394,087 $ 2,428,600 Liabilities and Shareholders’ Equity: NOW accounts $ 168,742 $ 64 0.15 % $ 177,260 $ 80 0.18 % Money market accounts 293,245 2,869 3.92 % 233,489 1,835 3.15 % Savings deposits 196,647 661 1.35 % 195,251 274 0.56 % Time deposits 837,223 9,621 4.61 % 871,519 8,972 4.13 % FHLB advances 471,026 5,112 4.35 % 554,639 5,745 4.15 % Junior subordinated debentures 22,681 338 5.98 % 22,681 338 5.98 % Other borrowed funds 25,764 289 4.51 % 7,346 87 4.75 % Total interest-bearing liabilities 2,015,328 18,954 3.77 % 2,062,185 17,331 3.37 % Demand deposits 173,473 182,546 Other liabilities 30,852 22,184 Shareholders’ equity 174,434 161,685 Total liabilities and shareholders’ equity $ 2,394,087 $ 2,428,600 Net interest income (FTE) $ 15,397 $ 15,567 Interest rate spread 2.39 % 2.43 % Net interest margin 2.76 % 2.75 % Interest income amounts presented in the preceding table include the following adjustments for taxable equivalency: (Dollars in thousands) Three months ended June30, 2007 2006 Commercial and other loans $ 39 $ 57 Nontaxable debt securities 353 199 Corporate stocks 78 94 -28- Table of Contents Six months ended June30, 2007 2006 (As Restated) Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Assets: Residential real estate loans $ 591,138 $ 15,585 5.32 % $ 590,217 $ 14,909 5.09 % Commercial and other loans 601,425 23,102 7.75 % 562,511 21,303 7.64 % Consumer loans 281,992 9,736 6.96 % 269,960 8,922 6.66 % Total loans 1,474,555 48,423 6.62 % 1,422,688 45,134 6.40 % Federal funds sold and other short-term investments 15,231 375 4.97 % 11,510 265 4.64 % Taxable debt securities 615,562 15,631 5.12 % 737,776 17,060 4.66 % Nontaxable debt securities 74,332 2,090 5.67 % 37,430 1,074 5.79 % Corporate stocks and FHLB stock 43,136 1,563 7.30 % 50,241 1,104 4.43 % Total securities 748,261 19,659 5.30 % 836,957 19,503 4.70 % Total interest-earning assets 2,222,816 68,082 6.18 % 2,259,645 64,637 5.77 % Non interest-earning assets 164,934 152,019 Total assets $ 2,387,750 $ 2,411,664 Liabilities and Shareholders’ Equity: NOW accounts $ 169,206 $ 132 0.16 % $ 173,859 $ 147 0.17 % Money market accounts 293,613 5,680 3.90 % 230,911 3,442 3.01 % Savings deposits 201,086 1,371 1.38 % 199,984 561 0.57 % Time deposits 834,870 19,009 4.59 % 861,464 17,249 4.04 % FHLB advances 469,246 10,080 4.33 % 551,035 11,104 4.06 % Junior subordinated debentures 22,681 676 6.01 % 22,681 676 6.01 % Other borrowed funds 19,316 439 4.58 % 7,183 166 4.67 % Total interest-bearing liabilities 2,010,018 37,387 3.75 % 2,047,117 33,345 3.28 % Demand deposits 172,232 181,257 Other liabilities 30,786 21,972 Shareholders’ equity 174,714 161,318 Total liabilities and shareholders’ equity $ 2,387,750 $ 2,411,664 Net interest income (FTE) $ 30,695 $ 31,292 Interest rate spread 2.43 % 2.49 % Net interest margin 2.79 % 2.79 % Interest income amounts presented in the preceding table include the following adjustments for taxable equivalency: (Dollars in thousands) Six months ended June30, 2007 2006 Commercial and other loans $ 75 $ 107 Nontaxable debt securities 663 375 Corporate stocks 160 178 -29- Table of Contents The following table presents certain information on a FTE basis regarding changes in our interest income and interest expense for the periods indicated.The net change attributable to both volume and rate has been allocated proportionately. (As Restated) Three months ended Six months ended June30, 2007 vs. 2006 June30, 2007 vs. 2006 Increase (decrease) due to Increase (decrease) due to (Dollars in thousands) Volume Rate Net Chg Volume Rate Net Chg Interest on interest-earning assets: Residential real estate loans $ (5 ) $ 312 $ 307 $ 23 $ 653 $ 676 Commercial and other loans 895 (215 ) 680 1,489 309 1,798 Consumer loans 163 116 279 405 410 815 Federal funds sold and other short-term investments 46 (11 ) 35 91 19 110 Taxable debt securities (1,618 ) 810 (808 ) (3,004 ) 1,575 (1,429 ) Nontaxable debt securities 555 (11 ) 544 1,039 (21 ) 1,018 Corporate stocks and FHLB stock (63 ) 483 420 (175 ) 634 459 Total interest income (27 ) 1,484 1,457 (132 ) 3,579 3,447 Interest on interest-bearing liabilities: NOW accounts (4 ) (12 ) (16 ) (5 ) (10 ) (15 ) Money market accounts 529 505 1,034 1,071 1,167 2,238 Savings deposits 2 385 387 4 806 810 Time deposits (364 ) 1,013 649 (543 ) 2,303 1,760 FHLB advances (899 ) 266 (633 ) (1,726 ) 702 (1,024 ) Junior subordinated debentures – Other borrowed funds 207 (5 ) 202 275 (3 ) 272 Total interest expense (529 ) 2,152 1,623 (924 ) 4,965 4,041 Net interest income $ 502 $ (668 ) $ (166 ) $ 792 $ (1,386 ) $ (594 ) Provision and Allowance for Loan Losses The Corporation’s loan loss provision charged to earnings amounted to $300thousand and $600 thousand, respectively, for the three and six months ended June30, 2007, unchanged from the amounts recorded in 2006.The allowance for loan losses was $19.3million, or 1.30% of total loans, at June30, 2007, compared to $18.5million, or 1.29%, at June30, 2006.See additional discussion under the caption “Asset Quality” for further information on the Allowance for Loan Losses. Noninterest Income Noninterest income is an important source of revenue for Washington Trust.Noninterest income as a percent of total revenues (net interest income plus noninterest income) amounted to 42.9% in the second quarter of 2006 and 42.7% (as restated) in the second quarter of 2007.Total noninterest income for the second quarter of 2007 increased $324thousand, or 2.8%, (as restated) from the same quarter a year ago.For the six months ended June30, 2007, total noninterest income increased $1.4million, or 6.7%, (as restated) from the comparable 2006 period. -30- Table of Contents The following table presents a noninterest income comparison for the three and six months ended June30, 2007 and 2006: (Dollars in thousands) Three Months Six Months Periods ended June30 2007 2006 $ Chg % Chg 2007 2006 $ Chg % Chg Noninterest income: Wealth management services: , Trust and investment advisory fees 5,252 4,682 570 12 % 10,290 9,309 981 11 % Mutual fund fees 1,352 1,214 138 11 % 2,614 2,344 270 12 % Financial planning, commissions and other service fees 889 841 48 6 % 1,459 1,524 (65 ) (4 %) Wealth management services 7,493 6,737 756 11 % 14,363 13,177 1,186 9 % Service charges on deposit accounts 1,220 1,236 (16 ) (1 )% 2,345 2,355 (10 ) – % Merchant processing fees 1,829 1,656 173 10 % 3,033 2,703 330 12 % Income from BOLI 399 346 53 15 % 790 625 165 26 % Net gains on loan sales and commissions on loans originated for others 510 336 174 52 % 774 612 162 26 % Other income 372 371 1 – % 730 671 59 9 % Subtotal 11,823 10,682 1,141 11 % 22,035 20,143 1,892 9 % Net realized (losses) gains on securities (1) (700 ) 765 (1,465 ) (192 )% 336 824 (488 ) (59 %) Total noninterest income (1) $ 11,123 $ 11,447 (324 ) (3 )% $ 22,371 $ 20,967 $ 1,404 7 % (1) Net realized (losses) gains on securities and total noninterest income for thethree and six months endedJune30, 2007 reflects the restatement of second quarter 2007 results.Reference is made to Note1 and Note3 of the Consolidated Financial Statements. Wealth management revenues for the three and six months ended June30, 2007 increased by 11.2% and 9.0%, respectively, over the same periods in 2006.Revenue from wealth management services is largely dependent on the value of assets under administration and is closely tied to the performance of the financial markets.Assets under administration totaled $3.948billion at June30, 2007, up $253.6million, or 6.9%, in the first six months of 2007 and up $523.7million, or 15.3%, from June30, 2006.This growth was due to financial market appreciation and business development efforts.The following table presents the changes in wealth management assets under administration for the three and six month periods ended June30, 2007: (Dollars in thousands) Three Months Six Months Periods ended June30, 2007 2007 Balance at the beginning of period $ 3,806,274 $ 3,694,813 Net market appreciation and income 113,656 161,725 Net customer cash flows 28,460 91,852 Balance at the end of period $ 3,948,390 $ 3,948,390 Merchant processing fees for the three and six months ended June30, 2007 increased 10.4% and 12.2%, respectively, from the corresponding periods a year ago due to increases in the volume of transactions processed for existing and new customers.Merchant processing fees represent charges to merchants for credit card transactions processed. Income from bank-owned life insurance (“BOLI”) increased $53thousand and $165thousand, respectively, for the three and six months ended June30, 2007.The increase was largely attributable to the purchase of an additional $8.0million in BOLI during the second quarter of 2006. For the three and six months ended June30, 2007, net gains on loan sales and commissions on loans originated for others increased $174thousand and $162thousand, respectively, due to increased sales of residential mortgage loans. Net realized losses on sales of securities for the three months ended June30, 2007 amounted to $700thousand (as restated) compared to net realized gains of $765thousand for the same period in 2006.These amounts included $397thousand and $381thousand of gains recognized in the second quarter of 2007 and 2006, respectively, resulting from the Corporation’s annual contribution of appreciated equity securities to the Corporation’s charitable foundation.The cost of the annual contributions, included in noninterest expenses, amounted to $520thousand and -31- Table of Contents $513thousand for the second quarter of 2007 and 2006, respectively.In addition, net realized securities gains of $195thousand were recognized in the secondquarter of 2007 due to certain debt and equity securities that were called prior tomaturity by the issuers.Also in the second quarter of 2007, $1.3million of net realized losses (as restated) were recognized on the sale of debt and equity securities.The year to date decrease in net realized gains on securities was largely due to the held to maturity debt securities that were sold in the second quarter of 2007, resulting in the recognition of $1.7million of net realized losses (as restated).See additional discussion on securities in Note3 to the Consolidated Financial Statements.Reference is made to the Explanatory Note and to Note1 to the Consolidated Financial Statements for discussion on the restatement. Noninterest Expense Noninterest expenses amounted to $17.8million (as restated) for the second quarter of 2007, up $480thousand, or 2.8%, (as restated) from the same quarter a year ago.For the six months ended June30, 2007, noninterest expense totaled $34.9million (as restated), up $1.9million, or 5.7% (as restated).During the first quarter of 2007, the Corporation prepaid $26.5million in higher cost advances from FHLBB, resulting in a debt prepayment penalty charge, recorded in noninterest expense, of $1.1million.The source of funds for the paydowns was maturities of investments as well as other borrowings.Excluding debt prepayment penalty expense, noninterest expenses increased $818thousand, or 2.5%, (as restated) over the same six-month period last year. The following table presents a noninterest expense comparison for the three and six months ended June30, 2007 and 2006: (Dollars in thousands) Three Months Six Months Periods ended September30 2007 2006 $ Chg % Chg 2007 2006 $ Chg % Chg Noninterest expense: Salaries and employee benefits $ 10,285 $ 9,830 $ 455 5 % $ 20,097 $ 19,449 $ 648 3 % Net occupancy 1,038 1,018 20 2 % 2,055 1,972 83 4 % Equipment 861 881 (20 ) (2 %) 1,693 1,680 13 1 % Merchant processing costs 1,558 1,407 151 11 % 2,577 2,294 283 12 % Outsourced services 535 496 39 8 % 1,054 1,014 40 4 % Advertising and promotion 572 681 (109 ) (16 %) 1,001 1,118 (117 ) (11 %) Legal, audit and professional fees 404 403 1 – % 854 779 75 10 % Amortization of intangibles 348 406 (58 ) (14 %) 716 811 (95 ) (12 %) Debt prepayment penalties – % 1,067 – 1,067 100 % Other (1) 2,159 2,158 1 – % 3,755 3,867 (112 ) (3 %) Total noninterest expense (1) $ 17,760 $ 17,280 $ 480 3 % $ 34,869 $ 32,984 $ 1,885 6 % (1) Other and total noninterest expense for thethree and six months ended June 30, 2007 reflects the restatement of second quarter 2007 results.Reference is made to Note1 and Note3 of the Consolidated Financial Statements. Salaries and employee benefit expense, the largest component of noninterest expense, totaled $10.3million and $20.1million, respectively, for the three and six months ended June30, 2007, up $455thousand and $648thousand, respectively, from the same periods in 2006.The increase was primarily attributable to increases in salaries and wages and performance-based compensation plans. Merchant processing costs for the three and six months ended June30, 2007 increased $151thousand and $283thousand from the comparable periods in 2006 due to increases in the volume of transactions processed for existing and new customers.Merchant processing costs represent third-party costs incurred that are directly attributable to handling merchant credit card transactions. Advertising and promotion expense for the three and six months ended June30, 2007 decreased by 16% and 11%, respectively, from the same periods in 2006 due to timing of promotions. -32- Table of Contents Legal, audit and professional fees for the six months ended June30, 2007 increased $75thousand, or 9.6%, from the same period last year primarily due to increased consulting expenses. Debt prepayment penalty expense, resulting from the first quarter 2007 prepayment of $26.5million in higher cost advances from the FHLBB, amounted to $1.1million for the six months ended June30, 2007. Income Taxes Income tax expense amounted to $2.5million (as restated) and $5.2million (as restated), respectively, for the three and six months ended June30, 2007 compared to $2.9million and $5.8million, respectively for the same periods in 2006.The Corporation’s effective tax rate for the three and six months ended June30, 2007 was 31.4%, down slightly from 32.0% for the same periods in 2006.These rates differed from the federal rate of 35% due to the benefits of tax-exempt income, the dividends received deduction and income from BOLI. Financial Condition Summary Total assets amounted to $2.394billion (as restated) at June30, 2007, down $5.3million (as restated) from December31, 2006.Total liabilities declined $3.4million in the first half of 2007, with other borrowings increasing $12.9million, total deposits decreasing $8.9million, and FHLB advances decreasing $5.7million.Shareholders’ equity totaled $171.2million (as restated) at June30, 2007, compared to $173.1million at December31, 2006. Securities Washington Trust’s securities portfolio is managed to generate interest income, to implement interest rate risk management strategies, and to provide a readily available source of liquidity for balance sheet management.At June30, 2007 the securities portfolio totaled $676.2million (as restated), down $27.6million (as restated) from December31, 2006 primarily due to sales and maturities.In connection with a planned early adoption of SFAS No.159, the Corporation sold certain held to maturity debt securities on April13, 2007.The Corporation subsequently decided not to early-adopt SFAS No.159 and realized securities losses of $1.7million were recognized in the second quarter of 2007 (as restated).In addition, the remaining held to maturity portfolio was reclassified to the available for sale category as of April13, 2007.The Corporation will not be able to classify securities in the held to maturity category for a period of two years from the April13, 2007 sales date as a result of this action.See additional discussion in the Explanatory Note and in Note1 to the Consolidated Financial Statements. The net unrealized losses on securities available for sale amounted to $6.9million (as restated) at June30, 2007, compared to net unrealized losses on securities available for sale and held to maturity of $1.7million at December31, 2006.The increase in unrealized losses in the first half of 2007 was primarily attributable to the effect an increase in the intermediate to long term rates had on the Corporation’s securities portfolio.See Note3 to the Consolidated Financial Statements for detail of unrealized gains and losses on securities. Federal Home Loan Bank Stock The Corporation is required to maintain a level of investment in FHLB stock that currently is based on the level of its FHLB advances.As of June30, 2007 and 2006, the Corporation’s investment in FHLB stock totaled $28.7million. Loans Total loans increased by $29.2million, or 2.0%, in the first half of 2007, including $35.6million, or 6.1%, in commercial loan growth.Residential real estate loans declined by $5.3million, or 0.9%, and consumer loans decreased by $1.1million, or 0.4%, during the six months ended June30, 2007. Asset Quality Allowance for Loan Losses Establishing an appropriate level of allowance for loan losses necessarily involves a high degree of judgment.The Corporation uses a methodology to systematically measure the amount of estimated loan loss exposure inherent in the loan portfolio for purposes of establishing a sufficient allowance for loan losses.For a more detailed discussion on the allowance for loan losses, see additional information in Item7 under the caption “Application of Critical Accounting Policies and Estimates” of Washington Trust’s Annual Report on Form 10-K for the fiscal year ended December31, 2006. -33- Table of Contents The allowance for loan losses is management’s best estimate of the probable loan losses incurred as of the balance sheet date.The allowance is increased by provisions charged to earnings and by recoveries of amounts previously charged off, and is reduced by charge-offs on loans. At June30, 2007, the allowance for loan losses was $19.3million, or 1.30% of total loans, and 651% of total nonaccrual loans.This compares with an allowance of $18.9million, or 1.29% of total loans, and 694% of nonaccrual loans at December31, 2006.Loan charge-offs, net of recoveries, amounted to $167thousand and $38thousand, respectively, for the six months ended June30, 2007 and 2006. Nonperforming Assets Nonperforming assets are summarized in the following table: (Dollars in thousands) June30, December31, 2007 2006 Nonaccrual loans 90 days or more past due $ 2,013 $ 1,470 Nonaccrual loans less than 90 days past due 956 1,253 Total nonaccrual loans 2,969 2,723 Other real estate owned, net – – Total nonperforming assets $ 2,969 $ 2,723 Nonaccrual loans as a percentage of total loans 0.20 % 0.19 % Nonperforming assets as a percentage of total assets 0.12 % 0.11 % Allowance for loan losses to nonaccrual loans 650.96 % 693.87 % Allowance for loan losses to total loans 1.30 % 1.29 % There were no accruing loans 90 days or more past due at June30, 2007 or December31, 2006. Impaired loans consist of all nonaccrual commercial loans.At June30, 2007, the recorded investment in impaired loans was $2.0million, which had a related allowance of $11thousand.Also during the six months ended June30, 2007, interest income recognized on impaired loans amounted to approximately $291thousand.Interest income on impaired loans is recognized on a cash basis only. The following is an analysis of nonaccrual loans by loan category: (Dollars in thousands) June30, December 31, 2007 2006 Residential real estate $ 698 $ 721 Commercial: Mortgages 1,385 981 Construction and development – – Other 645 831 Consumer 241 190 Total nonaccrual loans $ 2,969 $ 2,723 Deposits Deposits totaled $1.669billion at June30, 2007, down $8.9million, or 0.5%, from December31, 2006.Excluding a $16.3million decrease in brokered certificates of deposit, in-market deposits were up $7.4million, or 0.5%, for the six months ended June30, 2007.Deposit gathering continues to be extremely competitive. Demand deposits decreased $9.3million, or 5.0%, from December31, 2006.NOW account balances were down $764thousand, or 0.4%, from the end of 2006.Savings deposits declined $9.9million, or 4.8%, during the six months ended June30, 2007.Money market account balances increased $3.0million, or 1.1%, in the first half of 2007.Time deposits (including brokered certificates of deposit) were up $8.0million, or 1.0%, during the first half of 2007.The Corporation utilizes brokered time deposits as part of its overall funding program along with other sources.Brokered time deposits decreased $16.3million, or 9.3%, during the first six months of 2007 and amounted -34- Table of Contents to $159.3million at June30, 2007.Excluding the brokered time deposits, time deposits rose $7.4million, or 0.5%, during the six months ended June30, 2007 due to growth in consumer and commercial certificates of deposit. Borrowings The Corporation utilizes advances from the FHLB as well as other borrowings as part of its overall funding strategy.FHLB advances are used to meet short-term liquidity needs, to purchase securities and to purchase loans from other institutions.FHLB advances declined $5.7 million during the six months ended June30, 2007.See Note8 to the Consolidated Financial Statements for additional information on borrowings. Liquidity and Capital Resources Liquidity is the ability of a financial institution to meet maturing liability obligations and customer loan demand. Washington Trust’s primary source of liquidity is deposits.Deposits (demand, NOW, money market, savings and time deposits) funded approximately 70% of total average assets in the first half of 2007.Other sources of funding include discretionary use of purchased liabilities (e.g., FHLB term advances and other borrowings), cash flows from the Corporation’s securities portfolios and loan repayments.In addition, securities designated as available for sale may be sold in response to short-term or long-term liquidity needs. The Corporation’s Asset/Liability Committee (“ALCO”) establishes and monitors internal liquidity measures to manage liquidity exposure.Liquidity remained well within target ranges established by the ALCO during the first half of 2007. For the six months ended June30, 2007, net cash used in financing activities amounted to $4.0million.In the first quarter of 2007, $19.5million in securities sold under repurchase agreements were executed and $26.5million in FHLB advances were prepaid.See additional discussion on borrowings in the Condensed Notes to Consolidated Financial Statements.Net cash used in investing activities totaled $19.5million (as restated) for the six months ended June30, 2007 and was used primarily to fund loan growth.Net cash provided by operating activities amounted to $9.6million (as restated) for the six months ended June30, 2007, and was generated primarily by net income.See the Corporation’s Consolidated Statements of Cash Flows for further information about sources and uses of cash.See additional discussion in Note1 to the Consolidated Financial Statements for more information regarding the reclassification of the first quarter 2007 deferred acquisition obligation payment in the Consolidated Statements of Cash Flows. Total shareholders’ equity amounted to $171.2million (as restated) at June30, 2007, down $1.9million (as restated) since December31, 2006.The increase in retained earnings reflected the Corporations net income of $11.5million (as restated), and was offset in part by dividends declared of $5.3million.The dividend represented a $0.20 per share dividend, an increase from the $0.19 per share rate paid throughout 2006, making 2007 the fifteenth consecutive year with a dividend increase.Under the Corporation’s 2006 Stock Repurchase Plan, 149,700 shares were repurchased at a total cost of $3.9million during the first half of 2007. The ratio of total equity to total assets amounted to 7.2% at June30, 2007 and December31, 2006, respectively.Book value per share as of June30, 2007 and December31, 2006 amounted to $12.87 (as restated) and $12.89, respectively.The tangible book value per share was $8.61 (as restated) at June30, 2007, unchanged from the end of 2006. -35- Table of Contents Contractual Obligations and Commitments The Corporation has entered into numerous contractual obligations and commitments.The following table summarizes our contractual cash obligation and other commitments at June30, 2007. (Dollars in thousands) Payments Due by Period Total Less Than 1 Year 1-3 Years 4-5 Years After 5 Years Contractual Obligations: FHLB advances (1) $ 468,827 $ 168,995 $ 177,108 $ 58,895 $ 63,829 Junior subordinated debentures 22,681 – – – 22,681 Operating lease obligations 4,243 869 1,246 801 1,327 Software licensing arrangements 1,201 671 406 124 – Treasury, tax and loan demand note 3,868 3,868 – – – Deferred acquisition obligations 3,810 1,945 1,865 – – Other borrowed funds 19,896 27 60 19,570 239 Total contractual obligations $ 524,526 $ 176,375 $ 180,685 $ 79,390 $ 88,076 (1) All FHLB advances are shown in the period corresponding to their scheduled maturity. (Dollars in thousands) Amount of Commitment Expiration – Per Period Total Less Than 1 Year 1-3 Years 4-5 Years After 5 Years Other Commitments: Commercial loans $ 149,090 $ 97,898 $ 11,716 $ 10,200 $ 29,276 Home equity lines 181,477 339 3,721 7,829 169,588 Other loans 11,542 9,068 1,782 692 – Standby letters of credit 9,210 9,210 – – – Forward loan commitments to: Originate loans 3,544 3,544 – – – Sell loans 7,498 7,498 – – – Total commitments $ 362,361 $ 127,557 $ 17,219 $ 18,721 $ 198,864 See additional discussion in Note10 to the Consolidated Financial Statements for more information regarding the nature and business purpose of financial instruments with off-balance sheet risk and derivative financial instruments. Off-Balance Sheet Arrangements For the six months ended June30, 2007, Washington Trust engaged in no off-balance sheet transactions reasonably likely to have a material effect on the consolidated financial condition. Asset/Liability Management and Interest Rate Risk The ALCO is responsible for establishing policy guidelines on liquidity and acceptable exposure to interest rate risk.Interest rate risk is the risk of loss to future earnings due to changes in interest rates.The objective of the ALCO is to manage assets and funding sources to produce results that are consistent with Washington Trust’s liquidity, capital adequacy, growth, risk and profitability goals. The ALCO manages the Corporation’s interest rate risk using income simulation to measure interest rate risk inherent in the Corporation’s on-balance sheet and off-balance sheet financial instruments at a given point in time by showing the effect of interest rate shifts on net interest income over a 12-month horizon, the month 13 to month 24 horizon and a 60-month horizon.The simulations assume that the size and general composition of the Corporation’s balance sheet remain static over the simulation horizons and take into account the specific repricing, maturity, call options, and prepayment characteristics of differing financial instruments that may vary under different interest rate scenarios.The characteristics of financial instrument classes are reviewed periodically by the ALCO to ensure their accuracy and consistency. The ALCO reviews simulation results to determine whether the Corporation’s exposure to a decline in net interest income remains within established tolerance levels over the simulation horizons and to develop appropriate strategies -36- Table of Contents to manage this exposure.As of June30, 2007 and December31, 2006, net interest income simulations indicated that exposure to changing interest rates over the simulation horizons remained within tolerance levels established by the Corporation.The Corporation defines maximum unfavorable net interest income exposure to be a change of no more than 5% in net interest income over the first 12 months, no more than 10% over the second 12 months, and no more than 10% over the full 60-month simulation horizon.All changes are measured in comparison to the projected net interest income that would result from an “unchanged” rate scenario where both interest rates and the composition of the Corporation’s balance sheet remain stable for a 60-month period.In addition to measuring the change in net interest income as compared to an unchanged interest rate scenario, the ALCO also measures the trend of both net interest income and net interest margin over a 60-month horizon to ensure the stability and adequacy of this source of earnings in different interest rate scenarios. The ALCO reviews a variety of interest rate shift scenario results to evaluate interest risk exposure, including scenarios showing the effect of steepening or flattening changes in the yield curve shape as well as parallel changes in interest rates.Because income simulations assume that the Corporation’s balance sheet will remain static over the simulation horizon, the results do not reflect adjustments in strategy that the ALCO could implement in response to rate shifts. The following table sets forth the estimated change in net interest income from an unchanged interest rate scenario over the periods indicated for parallel changes in market interest rates using the Corporation’s on and off-balance sheet financial instruments as of June30, 2007 and December31, 2006.Interest rates are assumed to shift by a parallel 100 or 200 basis points upward or 100 basis points downward over the periods indicated, except for core savings deposits, which are assumed to shift by lesser amounts due to their relative historical insensitivity to market interest rate movements.Further, deposits are assumed to have certain minimum rate levels below which they will not fall.It should be noted that the rate scenarios shown do not necessarily reflect the ALCO’s view of the “most likely” change in interest rates over the periods indicated. June30, 2007 December31, 2006 Months 1 - 12 Months 13 - 24 Months 1 - 12 Months 13 - 24 100 basis point rate decrease -2.23 % -1.69 % -1.63 % -2.47 % 100 basis point rate increase -1.33 % -5.97 % -1.18 % -5.03 % 200 basis point rate increase -0.60 % -9.15 % -0.78 % -8.01 % The ALCO estimates that the exposure of net interest income to falling rates as compared to an unchanged rate scenario results from a more rapid decline in earning asset yields compared to rates paid in deposits.If rates were to fall and remain low for a sustained period, certain core savings and time deposit rates could decline more slowly and by a lesser amount than other market rates.Asset yields would likely decline more rapidly than deposit costs as current asset holdings mature or reprice, since cash flow from mortgage-related prepayments and redemption of callable securities would increase as market rates fall. The neutral exposure of net interest income to rising rates in Year 1 as compared to an unchanged rate scenario results from a relative balance between anticipated increases in asset yields and funding costs over the near term.For simulation purposes, core savings deposit rate changes are anticipated to lag other market rates in both timing and magnitude.The ALCO’s estimate of interest rate risk exposure to rising rate environments, including those involving changes to the shape of the yield curve, incorporates certain assumptions regarding the shift in mix from low-cost core savings deposits to higher-cost deposit categories, which has characterized a shift in funding mix during the current rising interest rate cycle. The negative exposure of net interest income to rising rates in Year 2 as compared to an unchanged rate scenario is primarily attributable to an increase in funding costs associated with retail deposits.Increases in interest rates have created greater growth in rate-sensitive money market and time deposits than growth in other lower-cost deposit categories.The ALCO remodeling process assumes that this shift in deposit mix towards higher cost deposit categories would continue if interest rates were to increase, and that this assumption accurately reflects historical operating conditions in rising rate cycles.Although asset yields would also increase in a rising interest rate environment, the cumulative impact of relative growth in the rate-sensitive higher cost deposit category suggests that by Year 2 of rising interest rate scenarios, the increase in the Corporation’s cost of funds could result in a relative decline in net interest margin compared to an unchanged rate scenario. -37- Table of Contents While the ALCO reviews simulation assumptions and back-tests simulation results to ensure that they are reasonable and current, income simulation may not always prove to be an accurate indicator of interest rate risk or future net interest margin.Over time, the repricing, maturity and prepayment characteristics of financial instruments and the composition of the Corporation’s balance sheet may change to a different degree than estimated.Simulation modeling assumes a static balance sheet, with the exception of certain modeled deposit mix shifts from low-cost core savings deposits to higher-cost money market and time deposits noted above.The static balance sheet assumption does not necessarily reflect the Corporation’s expectation for future balance sheet growth, which is a function of the business environment and customer behavior.Another significant simulation assumption is the sensitivity of core savings deposits to fluctuations in interest rates.Income simulation results assume that changes in both core savings deposit rates and balances are related to changes in short-term interest rates.The assumed relationship between short-term interest rate changes and core deposit rate and balance changes used in income simulation may differ from the ALCO’s estimates.Lastly, mortgage-backed securities and mortgage loans involve a level of risk that unforeseen changes in prepayment speeds may cause related cash flows to vary significantly in differing rate environments.Such changes could affect the level of reinvestment risk associated with cash flow from these instruments, as well as their market value.Changes in prepayment speeds could also increase or decrease the amortization of premium or accretion of discounts related to such instruments, thereby affecting interest income. The Corporation also monitors the potential change in market value of its available for sale debt securities in changing interest rate environments.The purpose is to determine market value exposure that may not be captured by income simulation, but which might result in changes to the Corporation’s capital position.Results are calculated using industry-standard analytical techniques and securities data.Available for sale equity securities are excluded from this analysis because the market value of such securities cannot be directly correlated with changes in interest rates.The following table summarizes the potential change in market value of the Corporation’s available for sale debt securities as of June30, 2007 and December31, 2006 resulting from immediate parallel rate shifts: (Dollars in thousands) Down 100 Up 200 Basis Basis Security Type Points Points U.S. Treasury and government-sponsored agency securities (noncallable) (as restated) $ 2,530 $ (4,658 ) U.S. government-sponsored agency securities (callable) (as restated) 1,247 (5,908 ) States and political subdivisions (as restated) 5,701 (12,627 ) Mortgage-backed securities (as restated) 8,905 (21,461 ) Corporate securities 361 (694 ) Total change in market value as of June 30, 2007 (as restated) $ 18,744 $ (45,348 ) Total change in market value as of December 31, 2006 $ 11,567 $ (29,447 ) See additional discussion in Note10 to the Corporation’s Consolidated Financial Statements for more information regarding the nature and business purpose of financial instruments with off-balance sheet risk and derivative financial instruments. ITEM 3.Quantitative and Qualitative Disclosures About Market Risk Information regarding quantitative and qualitative disclosures about market risk appears under Item2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” under the caption “Asset/Liability Management and Interest Rate Risk.” -38- Table of Contents PART II Other Information Item 6.Exhibits (a) Exhibits.The following exhibits are included as part of this Form 10-Q: Exhibit Number 15.1 Letter re: Unaudited Interim Financial Information - Filed herewith. 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. – Filed herewith. 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. – Filed herewith. 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 – Filed herewith. (1) (1) These certifications are not “filed” for purposes of Section 18 of the Exchange Act or incorporated by reference into any filing under the Securities Act or the Exchange Act. -39- Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WASHINGTON TRUST BANCORP, INC. (Registrant) Date:November19, 2007 By: /s/ John C. Warren John C. Warren Chairman and Chief Executive Officer (principal executive officer) Date:November19, 2007 By: /s/ David V. Devault David V. Devault Executive Vice President, Secretary, Treasurer and Chief Financial Officer (principal financial and accounting officer) -40- Table of Contents Exhibit Index Exhibit Number 15.1 Letter re: Unaudited Interim Financial Information - Filed herewith. 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. – Filed herewith. 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. – Filed herewith. 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 – Filed herewith. (1) (1) These certifications are not “filed” for purposes of Section 18 of the Exchange Act or incorporated by reference into any filing under the Securities Act or the Exchange Act. -41- Table of Contents
